This is the only attempt to settle this matter
out of court. Page #2 is the only new addition
to this petition that is different from the
version that was emailed to the defendants on
12-22-2020. They did not respond because
there is no other photo to confirm Metro
Officer Patrick Bowens’ false illustration on
crash report # 16959204.

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 2 of 40
CONFIRMATION OF MY PUNITIVE AND COMPENSATORY DEMAND

 

 

101A CHfr9 LTE wlll) This is proof that | am not

demanding a frivolous settlement
amount. | comply with the $10
million dollar compensatory
— . ee demand that | rely on in my
original petition based upon this
collusion case law.

GS how much did colin kaeperni §

 

Colin Kaepernick and

 

 

Eric Reid, the NFL
stars who alleged the
league's teams
colluded|to keep
them off the field
after they led protests during the
national anthem, will receive less

than/$10 million to settle grievances

with the league, according to people

 

 

 

 

 

 

 

 

 

 

 

 

briefed on the deal. | Mar 21, 2019 \

 

 

This excerpt is dated 3 days

Position: Quarterback after the date of the
accident - (3-18-2019).

 

 

 

WSJ Wall Street Journal>...» NFL @

NFL Paid Under $10 Million to Settle
Colin Kaepernick ...

@ About featured snippets fi Feedback

* 6 Q ga

Discover Snapshot Search Collections More

 

 

 

 

ORIGINAL PETITION BY Donavan A. London ' Page 2
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 3 of 40
SECTION I: NATURE OF “PREMEDITATED COLLUSION” CLAIM

Metro Officer Patrick Bowens did not have to lie and falsify crash report# 16959204. He should have written me a
citation to confirm his opinion if I was guilty of “failure to yield the right of way” and “negligent” in an accident. On 3-18-
2019, Alfredo Robles Figueroa is a non-licensed driver who ran into the bus that I was driving at the WESTBOUND
intersection of Pinemont and Roslyn. He was “given a ticket at the scene and I was not. At that point, Probable Cause of me
being negligent as a contributing factor to the cause of the accident was Nullified. In addition, Metro Officer Patrick Bowens
did not investigate the non-deployment of the air bags. That was relevant evidence because the injuries that supported the
driver’s claim are consistent with the injuries that air bags prevent. The 2007 Mustang had air bag recalls that were not
replaced and that is direct and relevant evidence. He had (10-days) to turn in his report and he did not list the faulty air bags
as (VEHICLE DEFECTS- (see pages- {9-10, 16-18, and 23}) under contributing factors to the accident that resulted in the
injuries. Instead, Metro Police Officer Patrick Bowens knowingly and willingly created a false “collision illustration” on a
crash report with malicious intent to implicate me as a contributing factor and TXDOT’s Jim Hollis approved it. Metro
Officer Patrick Bowens entered code#: 22 on the crash report, which is “Failure to yield the right of way.” The false
“collision illustration” does not comply with the actual (Photo and Video Evidence of the accident on page #14). Therefore,
the acts of “PREMEDITATED COLLUSION/CONSPIRACY” and DELIBERATE INDIFFERENCE was established and
carried out when the fabricated crash report was CREATED by Metro Officer Patrick Bowens’ and APPROVED by
TXDOT’s Jim Hollis “under the scope of their employment.” My claim is no different from the “evidence issues” that has

plagued (HPD). Their criminal act violated the following:

1) MY CIVIL LIBERTIES: “Due Process of Law” and “Equal Protection under the Law”-
Alfredo Robles Figueroa was the driver who ran into my my bus with the intent to cause bodily harm for monetary
gain. He was allowed to contest his “No Driver License” ticket in traffic court. It was dismissed when Metro Officer
Patrick Bowens did not show up. I was not allowed to contest his opinion in traffic court, but I had to defend myself

in Civil Court for “failure to yield the right of way.” This act was partial to the plaintiff’s claim.

2) MY CONSTITUTIONAL RIGHT: “To contest that violation in Traffic Court”
Again, I was not issued a ticket for “Failure to yield the right of way.” If so, I had a constitutional right to contest
that ticket in traffic court. His “UNCLEAN HANDS” act violated his “SWORN OATH?” to uphold the constitution
as well. He does not have the authority to un-swear himself to break the law and then be sworn in again as if nothing

happened at all (THEORY).

SSS aa aa aa a a a ee es
ORIGINAL PETITION BY Donavan A. London Page 3

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 4 of 40

SECTION I: METRO OFFICER PATRICK BOWENS HAD PRIOR KNOWLEDGE OF
ACCIDENT LOCATION BEFORE HE CREATED THE FALSE CRASH REPORT AND THE
NON-ISSUANCE OF “FAILURE TO YIELD THE RIGHT OF WAY” CITATION TO ME

 

This report has Bowens’ name under the
(LAW ENFORCEMENT) section. That proves
he had prior knowledge of the “questions of
fact”. Those questions are, “Where did the
accident take place”, “Am | negligent?” and
“Did | Fail to Yield the Right of way?” The
report states that the accident took place on
the (WB) side of Roslyn and the other driver
received the ticket, but | did not receive a
ticket for “Failure to Yield the Right of
way.” Metro Officer Patrick Bowens did not
go to traffic court on (6-27-2019)
intentionally to allow Alfredo Robles’ ticket
to be dismissed and nullified as “evidence of
non-training.” Then he created the falsified
crash report by stating that the accident

took place on the (EB) side of Roslyn. The
What photo ID did Metro Police Officer Patrick Bowens ‘ at eE a?
used to verify the birthday and the identity of the driver? (EB) entry deceived the Plaintiffs’ attorney,
Cristobal Galindo cause he incorporated into

the claim. In addition, he stated that | “failed
to yield the right of way” as a contributing
factor and created a false illustration with
intent to deem me liable due to negligence.
They chose mediation because they were
scared to put me on the witness stand due
to the way | broke down their falsified crash
report.

 

 

2:20 fl e UE wi! @
GS define issue of fact &
What is disputed question of fact? “

A question of fact is a factual dispute
between litigants that must be resolved by
the jury at trial. It is an issue that is material
to the outcome of the case and requires an
interpretation of conflicting views on the
factual circumstances surrounding the
case.

e) law.jrank.org >» pages » Question-Fact

 

Question of Fact - Further Readings -

 

 

Judgment, Trial, Summary ...
This proves that I was not issued a traffic ticket for “Failure to Yield the Right of Way”. Therefore, : z
Metro Officer Patrick Bowens determined that I was not “AT FAULT” under Texas Law for the
accident that happened on 3-18-2029. In addition, PROBABLE CAUSE was NULLIFIED when a ah
Metro Officer Patrick Bowens drove away from the scene of the accident 3-18-2019. However, he
created a false crash report with the “Failure to Yield the Right of Way” violation on it. This act ee ee. AE
caused a conflict of law. It it is not okay for me to contest his opinion in traffic court, but it is
acceptable to contest his opinion in criminal court. Metro Officer Patrick Bowens had prior
knowledge of the facts on First Transit’s report because he was at the accident. Therefore, se as Q Ol oo
“PREMEDITATED COLLUSION/CONSPIRACY and DELIBERATE INDIFFERENCE” was Discover Snapshot Search Collections More
established and confirmed.

 

 

 

 

a a a a a 9
ORIGINAL PETITION BY Donavan A. London Page 4

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 5 of 40

SECTION III: PROOF OF VIOLATION OF MY “DUE PROCESS OF LAW”
AND “EQUAL PROTECTION UNDER THE LAW” RIGHTS

This is “OUTRAGEOUS!!!” There
was no process of “TRAFFIC COURT-
LAW” since a “NO VALID
DRIVER’S LICENSE” was the only
ticket issued for the 3-18-2019
accident. If Metro Officer Patrick
Bowens would have issued Alfredo
Robles a “Failure to Control Speed”
ticket in addition to the “No Driver
License” ticket and attended court, he
had to tell the truth about the photo
evidence to confirm his opinion about
who was at-fault for the accident. If he
was so sure that I “Failed to Yield the
Right of Way”, he should have issued
me a ticket at the scene of the accident
on 3-18-2019. This means that Officer
Patrick Bowens was “EXTREMELY
PARTIAL.” His act under the scope

of his employment prevented me from

sud es :
guilt or innocence. Their decision
would have been be the fact needed to
confirm if I was at fault or a
contributing factor for the accident.
His OPINIONS about me being a
CONTRIBUTING FACTOR on the
falsified crash report is not the law. A
decision by a judge or jury in traffic
court would have established his
opinion as a fact.

1:01 @ UE! a

G texas at fault accident laws UU

Texas is a "fault" car insurance state,
which means you may file an
insurance claim or lawsuit against the
at-fault driver. So every driver can be
held liable for any damages and
injuries he or she causes in a car

I had to fight the officer’s (CONTRIBUTING FACTOR OPINION) that he entered on the falsified accident (Sec. .. $60,000 total for

crash report as a defendant in the driver’s Civil Court case#:2019-47796, but I was denied my right to RASS Ret MCKIOTR, S7e 0 for

fight the citation in traffic court. How is this “Equal Protection under the Law? I cleared my name PPAR ROR, et. TR

with a few court motions despite of the deceived First Transit appointed attorney Ezra Finkel. I proved [al FindLaw: statelaws  texas-law> te...

to him that I was not responsible for this accident. Officer Patrick Bowens and Jim Hollis knew I was Texas Car Accident Settlement

not served a traffic ticket. DELIBERATE INDIFFERENCE was established and confirmed. Process and Timeline - State Laws -
FindLaw

@ About Featured Snippets f@ Feedback

People also ask

* 4 Q2 Ae

Discover Snapshot Search Collections More

SSS a aaa ag a SY
ORIGINAL PETITION BY Donavan A. London / Page 5

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 6 of 40

SECTION IV: PROOF THAT I DID NOT RECEIVE A TRAFFIC TICKET
FOR “FAILURE TO YIELD THE RIGHT OF WAY”

 

If I was issued a “Failure to Yield the Right of Way” ticket, this would have been the court of “PROSECUTING JURISDICTION” that MS.
JACQUELINE HOJEM is referring to in her email on page #7 of this petition. The ticket would have been circumstantial evidence to confirm his
opinion of his “Failure to Yield the Right of Way” opinion. This is further proof of the “DECEPTION ELEMENT” under COLLUSION because it
allowed Metro Officer Patrick Bowens to list me as a “CONTRIBUTING FACTOR” and “HIDE” the “Failure to Yield the Right of Way” violation on
the falsified crash report. In addition, a dismissal of the the “Failure to Yield the Right of Way” violation would have made it extremely difficult to label
me as a negligent contributing factor in the 3-18-2019 accident. He did not want me to go to traffic court because he knew his testimony was a element of
my right to “CONTEST HIS OPINION IN COURT.” In addition, he had to explain why he violated Texas Penal Code (37.10) -Tampering with a
government document; Section (a): {1}, {2}, and {5}. He also violated {25 CFR, 11.440 TAMPERING WITH OR FABRICATING PHYSICAL
EVIDENCE SECTION (B)}: {Makes, presents or uses any record document or thing knowing it to be false and with the purpose to mislead a
public servant who is or may be engaged in such proceeding or investigation} to create that false crash report. There is no way a reasonable Judge or
jury would allow an officer to break the law to create a FABRICATED crash report. He had no intention to act in “GOOD FAITH” or to do the right
thing after he declined to write me a traffic ticket on 3-18-2019. Denying my right to contest the offense in traffic court was UNCONSTITUTIONAL. In
addition, Metro Officer Patrick Bowens’ “Failure to Yield the Right of Way” opinion is not a fact or the law. Furthermore, there are no laws that allow
peace officers the right to “abuse their discretion”, authority, or the power to falsify crash reports under the scope of their employment.

CONSTITUTIONAL RIGHT VIOLATION AND DELIBERATE INDIFFERENCE is established and confirmed.

 

 

 

    

P1213 Mec Ge

     

  

10:43 8-5 © UE ww! =

       

  
 

G doihavearightt £

      

Q

ALL

G doihavearightt & fee for failure to yield right &

     
   
  

    
 

   

In Texas, traffic
tickets are considered
class C criminal
offenses offenses. ...
are criminal, you have
the right to a jury trial
in Texas. This means
a jury of six people
can be empaneled to
decide your guilt or
innocence after
hearing the evidence.

Fighting traffic tickets in
Texas requires drivers to
present their case in court
in front of a judge. If you
win your case, you may
walk away with no or
violations on your record.
.-- Even if you do fight your
ticket, you might still face
fines — and lawyer's fees.

  

      

NEWS VIDEOS IMAGES

   
   
   
   
 
   
  
  
 
   

  
   
   
 
   
    
     
   
  

  
   
   
    
 

If declared under trial that you are
responsible for the offense, failure to
yield in Texas is punishable by fines,
points on your license, and could
affect your insurance rate. The
offense is punishable by fines no less
than $500 and up to $2,000, if the

other driver received bodily injury.
May 20, 2019

  
  
    
  

    
    
   

@ | Drive Safely > dmv > texas >
Texas Traffic Tickets &
Violations | | Drive Safely

      
   
   

    
    
  

EE www. injuryattorneyofdalias.com > ...
What Is the Punishment for Failing to
Yield in Texas?

 

* 1 AQ fe}
Disc... Upda...SearchColle... More

 

More

       

    

3K 4 Q ol
Disc... Upda...Search Colle...

 

ee About Featured Snippets BB Feedback

* & Q@ A

Discover Snapshot Search Collections More

   
  
 

            

Sa a
ORIGINAL PETITION BY Donavan A. London Page 6
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 7 of 40

SECTION V: CORROBORATING EVIDENCE THAT I DID NOT RECEIVE A
TRAFFIC TICKET FOR “FAILURE TO YIELD THE RIGHT OF WAY”

There is no “Failed to
Yield the Right of
Way” ticket under my
driver license.
Therefore, I cannot get
a letter of exoneration
from the Prosecuting
Jurisdiction as Metro’s
Jacqueline Hojem
suggest in her email
response on page# 7 of
this petition.

137 @@ece en BSSMa- tai@

eta FREE Ca

Video

aid

P< Ta UES 713-874-91

A traffic citation may also require a
driver to appear in traffic court. While
a traffic citation will not ultimately
prove who is legally responsible for a
car accident in a subsequent lawsuit,
it may be used as evidence that the
driver was negligent. This will be
discussed in greater detail below.

138 °S@e s+ -BSSMa-- vwie
wv @ www.sutliffstout.com G=

eo 6 x &

Google

BEAemailus &773-874-91

a OUT WhO Wa a au O
the auto accident based on the police Q. fee for failure to yieldrign  &
officer's professional judgment.

; ALL NEWS VIDEOS IMAGES SHOPP!
However, many police reports do NOT

include a determination of fault . It's

important to understand that even if a If declared under trial that you are
police report states who was responsible for the offense, failure to
responsible for a car accident, this yield in Texas is punishable by fines,
does not automatically mean that the points on your license, and could
person will be held legally responsible affect your insurance rate. The

(or “liable”) for damages in a offense is punishable by fines no less
subsequent lawsuit. than $500 and up to $2,000, if the

< > @ F = other driver received bodily injury.
May 20, 2019

YH | www. injuryattorneyofdallas.com > ...

What Is the Punishment for Failing to

3 ; 5 , : E Yield in Texas?
This is outrageous! The officer decided to falsify a government document with the intent to deceive

others into believing that I was negligent and at-fault for the 3-18-2019 accident. NEGLIGENT OD AEUER tire Spippete FB: headbank
SUPERVISION, NEGLIGENT TRAINING, and DELIBERATE INDIFFERENCE are sty
established and confirmed.

Discover Snapshot Search Collections

ORIGINAL PETITION BY Donavan A. London

 
 

Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 8 of 40

SECTION VI: PROOF THAT METRO DOES NOT HAVE LEGAL AUTHORITY

42°55 En Ama oe

© RE: A letter is
needed - Check
with Prosecuting
Jurisdiction

 

Jacqueline Hojem
Jacqueline.Hojem@...
To @ Donavan A Lond...

CC @ Judith Bloss Judit...

Show less

Date: Aug 24, 2:57 PM
D5 attachme
5s hem ChUwns lf}

Delete Archive Move Forward More

TO DECIDE GUILT OR INNOCENCE

 

 

 

I asked Metro to send me a letter to clear my name
as being negligent for the accident based on their
officer’s false crash report. I was declined and
instructed to check with the Prosecuting
Jurisdiction by Jacqueline Hojem. She is Metro’s
contact person for their open records requests.
However, I was never prosecuted for “Failure to
Yield the Right of Way” because my constitutional
right to contest his opinion in traffic court was
violated by the non-issuance of a traffic ticket. That
was “Obstruction of Justice” by Metro Officer
Patrick Bowens. In addition, this email also proves
that Metro Police Officer Patrick Bowens “Abused
his Discretion” and had no legal authority or right
to implement me as a contributing factor without a
Judge or Jury deciding my guilt or innocence. In
essence, Metro Officer Patrick Bowens and
TXDOT’s Jim Hollis have collaborated with their
General Council to obtained clarity before they
created and approved the false crash report
respectively.

DELIBERATE INDIFFERENCE was
established and confirmed.

 

 

 

 

 

 

10:40 2 UTE ww!

ca RE: [EXTERNAL] Re: Robles, e...

- Finkle, Ezra
EF Ezra.Finkle@lewisbrisbois.com

Show less

To london8432@yahoo.com
Date Yesterday, 5:11PM

Case settled at mediation. Claims against
you getting dismissed without admission
of liability.

 

First Transit paid this claim
not Metro. Therefore, Metro
is not protected as
{Respondeat Superior}
under RES JUDICATA as a
Defense for this petition.

 

 

 

Show more
— — °
i ao Hh ws :
Delete Archive Move Reply all More

 

tT

 

Officer Bowens should have attached the accident
photo to the crash report. “HE WAS NOT
SUPERVISED AND TRAINED PROPERLY.
Officer Bowens knowingly “Breached his Duty” by
“NOT ISSUING” a traffic ticket and creating that
false crash report. See page #25 of this petition.
Since we did not do anything, we could be seen as
co-conspirators who aided in collusion/conspiracy
and deliberate indifference.

   

 

 

So

 

 

Metro Police Chief,
Vera Bumpers

 

   

I reviewed his report also and yes, he
“Breached his Duty”. In addition, he
did not reference the accident photo
evidence in GOOD FAITH when he
created the crash report. We should
have instructed him to AMEND his
illustration. We betrayed Mr. London
and we are liable for Negligent
Supervision, Negligent Training,

Constitutional Right Violation,
“PREMEDITATED

COLLUSION/CONSPIRACY and
DELIBERATE INDIFFERENCE

 

Metro General Council/Exec.
Director Cyndonii Fairfax

 

 

 

 

 

   
 
 
 
  
 

    

 

due to the same direct

 

This is more proof of why I
should not have been falsely
accused of being negligent
for the accident on 3-18-
2019. If I had challenged that
ticket in traffic court, I would
have pleaded not guilty and it
would have been dismissed

evidence from the accident.
Furthermore, Metro Officer
Patrick Bowens’ falsified
crash report would not list me
as a contributing factor. In
addition, my TXDOT driver’s
record would not contain a
negative insert. In addition,
this email confirms the
financial element of my
“PREMEDITATED
COLLUSION CLAIM.”

 

 

 

 

 

 

 

 

COLLUSION/CONSPIRACY, NEGLIGENT TRAINING, NEGLIGENT
SUPERVISION, AND DELIBERATE INDIFFERENCE are established and
confirmed. See page #26 of this petition. These are not actual quotes of Vera
Bumpers or Cyndonii Fairfax. However, their version of the truth should
not be that different after they review this petition in real time.

 

 

SSS aaa a ees

 

ORIGINAL PETITION BY Donavan A. London

Page 8
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 9 of 40

SECTION VII: PROOF THAT METRO POLICE OFFICER PATRICK BOWENS’
UNCLEAN HANDS VIOLATED TEXAS PENAL CODE (37.10)

 

 

238 ~SBSESU0Saanm e WE

G _ = wualified immunity lostinco.  -&

Can a police officer be sued civilly? “~

Supreme Court rules public can sue police

On Thursday, the court ruled 6-3 that police
officers and forces can be sued for
negligence, Writing for the majority position,
Chief Justice Beverley McLachlin stated
that “police are not immune from liability
under the law of negligence ... Oct 4, 2007

“= www.ctvnews.ca > supreme-court-ru..,

Top court: Police can be sued |
CTV News

More results

Do police have sovereign immunity? v

xo 2 oO ff =

Discover Snapshot Search Collections More

 

 

 
 

Metro Police
Officer,
Patrick Bowens

 

 

Under the scope of his
employment, Metro Police
Officer Patrick Bowens
used his “UNCLEAN
HANDS” to input false data
into a government computer
to create the fabricated
crash report. Therefore, his
negligent act was the
violation of Texas Penal
Code (37.10) —Tampering
with a government
document. Section (a): {1},
{2}, and {5}. He also
violated 25 CFR, 11.440
Tampering With Or
Fabricating Physical
Evidence; Section {B}

 

 

 

TXDOT’s Jim Hollis:

the accident scene

possibility of recalls

report

 

1) Accident scene photo and video

3) The fact that my Civil Liberties and

Metro Police Officer Patrick Bowens had ten days to
turn in the crash report. Therefore, he had enough time
to discuss the following with his superior officers,
Metro’s General Counsel Cyndonii Fairfax, and

2) The problem with not giving me a ticket at

Constitutional Rights could be violated

4) The non-deployment of the air bags and the

5) The conflict of entering Code# 22 - “Failure

to Yield the Right of Way” on the crash

 

 

 

10:30 ews &] XX a GG ae

 

 
 

    

I have the power to alter
the photo evidence from
the 3-18-2019 accident
scene to make sure the bus
driver is negligent and a
contributing factor on
Crash Report# 16959204.

   

 
   
   
       
    
 
   
   
  
 
 

LTE wi! i

 

 

A defendant's unclean hands can also be
claimed and proven by the plaintiff to <q
claim other equitable remedies and to
prevent that defendant from asserting
equitable affirmative defenses. In other
words, 'unclean hands' can be used
offensively by the plaintiff as well as
defensively by the defendant.

 

 

 

“He who comes into equity must come
with clean hands" is an equitable maxim in

English law.

~ See also

~ References Pa

 

 

Reference by Wikipedia

os

 

 

 

 

 

Comes now is Donavan A.
London, the plaintiff with
“CLEAN HANDS?” to

demand financial restitution as
the only equitable remedy in
this matter.

 

CY Last edited 30 minutes ago by Joefr... >

 

ORIGINAL PETITION BY Donavan A. London

Page 9

   

 
   
     
 

  
 
 
 

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 10 of 40
SECTION VII: PROOF OF CRASH REPORT#: 16959204 THAT WAS FALSIFIED

Law Enforcement and TxDOT Use ONLY

CFATAL [jcmv []scHooLsus []RAILROAD [JMAB []SUPPLEMENT [JACTIVE 1

=’ Mail to: Texas Department

Texas Peace Officer's Crash Report (Form CR-3 4/1/2018)
of Transportation, Crash Data and Analysis, P.O. Box 149349, Austin, TX 78714. Questions? Call 844/274-7457

 

 

Crash ID

THOOT 16959204.1
/2019119029

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ke. Refer to Attached Code Sheet for Numbered Fields
*=These fields are required on all additional sheets submitted for this crash (ex.: additional vehicles, occupants, injured, etc.). Page 1 of 2
“Crash Date ‘Crash Time mene
(MMDDYYYY) 03/18/2019 ‘Gann p24 2); 2 |p 1900015817 0342911199
“County la Outside
Name HARRIS Neme HOUSTON City Lirnit
in your opinion, did this crash resuit'in atleast [x] Yes
idaseteeie seated elie seals cated A Cone nd od | I fhe ay
ROAD ON WHICH CRASH OCCURRED
"Tt Rowy. op "Hwy, 2Rdwy. 5 Bick 5999 2 Street 4 Street
Sys. Nurn, Part Num. Prefix Suffix What photo ID
Crash Occurred on a Private Drive Toll Road/ [Speed Const. [JY :
Oo Seatrack Propedyteriieg Lat lo Toll Lane | Limit 35 Zone flne did Metro
INTERSECTING ROAD, OR IF CRASH NOT AT INTERSECTION, NEAREST INTERSECTING ROAD OR REFERENCE MARKER Police Officer
Yes. [1 Rawy. Hwy. 2, Rawy, Block 3 4 Street i
nt Bae om im ieee bar 2 ine 5000 Inee Suffix Patrick Bowens
Distance from int FT [3 Dir. from Int. [Reference Street used to verify
of Ref. Marker MI jor Ref, Marker | Marker Desc, Concrete Fh tk _ if the birthday
sae
Unit 5 Unit Parked LP LP ; :
Num. 1 |Dese. 4 D1 Vehicle Stato rs Num. 3¢p9129 Z,V,)F,T,8,0,N,4 5,2,7,5,0 0,5 and the identity
Ven, 6. Veh. Ven, Pol. Fire, EMS on of the driver?
Year) 2) 9; 047 fee wuz Make FORD | lo onan ieee”
8 DLAD DLID LAD 90L 40 COL ces ‘ J
— 5 State Num, Class 5 End. [Below 14's 2 24's 2) 9) 8 4
iy, State 219} 6262 Underhill #1500 Houston, Tx 77092 Metro Police
2 5 Name: Last, First, Middle 5 g|z = z 2s ge Officer Patrick
8 E. 3 &| a 3 lzzl . Z|
eS |n& n 8 ms Enter Driver or Primary Person for this Unit on first line o|n|s = = 23 | ae sz 23 Bowens entered
@! 1] 1 | 2 |rigueroa, Alfredo Robles 1 n | 96 96 | 97 | 97 code #1-(Airbag
: ——— we not Deployed).
Drug Results are only npartedd This established
for Driver/Primary Person for
: each Unit. probable cause, but
he did not
[i] Owner = | Ownsr'Lessee i .
(Lessee | Name & Address pigueroa, Alfredo Robles, 6262 Underhill #1500 Houst. investigate. See
Proctor F} Yes [] Expired | 26 Fin, Fin. Resp. page #23 of this
Fin, Resp. [No (CJ Exernpt | Resp. Type 2 Name A- Max Auto Insurance +1
Fin, Resp. Prva 2 ; - Venide ves petition..
Phone Num. (713) -956-0000 DamageRating?; 77) )%)F)2)~ 13 ff a E)No
Towed Te
By Car King To S675 W. Tidwell rd. a= Metro Police
Unit $ Unit Le :
Num. 2 —|Dese. 4 | ver Vehicle om” fan ie Num. 1198065 5,5,6)2,4,2,4,°,3)353 Officer Patrick
Veh, 6. Veh. Veh, NORTH AMERICAN BUS fot. fire, EM on Bowens verified
Year} 2) 0; 14 4 (Color wir m3 INDUSTRIES (NABI) | |Z gacrgne Narraeey cheaeas” that the 2007
8 DLAD DLAD DUD 9DL 10 COL Beds fe ah at the
Type 2 Siste sc Num. 11329467 Cinet Ee. Pa 3 Mustang
Address (Street, ae
City, State. ZIP) 4405 Dabney ST Houston, TX 77026 occupant’s injuries
§2\£ 38 Name: Last, First, Middle 3 x 3 3 9 als , z Zs : WERE NOT
5 Enter Driver or Primary Person for this Unit on first line 2 "is 5
22) 5/08 =§ 2 | =| 2 logles| = |s8| 28 [ndlag|ag| | SEVERE. See
1] 2] 1 |tendon, Denavan Amorris N 1 |i] 99 n | 96 96 | 97 | 97 ai Officer #3
codes on page

 

LE, DRIVER, &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Applicable - Alcohol and

Drug Resuéts ane only reported

for Driver/Primary Person for
@ach Unit.

 

El Owner = | Ownet/Lessee

CD tessee Name & Address metropolitan Tra:

nsit Authority, 1900 Main ST Houston, Tx 77002

of this petition.

 

 

 

Prootot FJ ves [7] Expires | 26 Fin.
Fin. Resp. -]No [[] Exernpt | Resp. Type 7

Fin, Resp.

 

Name Metropolitan Transit AuthorityNu™. certificate# 2

 

— Why

 

Fin. Resp.
Phone Num. (713) 615-4000.

Towed
Sy Driver

 

Driven Off

 
    
   

 

 

 

 

 

Are bus operators injured in accidents?

Commercial
Moving
Vehicles do not
have airbags?

 

 

 

Vv

 

 

 

 

 

ORIGINAL PETITION BY Donavan A. London

Page 10
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 11 of 40
SECTION IX: PROOF OF FALSIFIED CRASH REPORT ILLUSTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Law Enforcement and TxDOT Use ONLY. ‘cue Tabor Page 2 of 2
Form CR-3 (Rev, 1/1/2018) ID 1900015817 Crash 1D 16959204.1/2019119029 r=
TE Pt
fee | eee Taken To Taken By (aD) Toate hand)
Lk.
$
: ae
: fe Pe]
o= | | J
ae |
1 ft)
2 i_jNo Driver License 139396171
Damaged Property Other Than Vehicles Owner's Name Ovomer's Address
1S
Resor - +
Unit 70,001 Disabii 28 Veh 28 Carrier Carrier
Num. Gliss. ” [ieeoee HAZARDOUS MATERIAL pene [noes mo TzNo ine logan lone 98 [io Non, 0000001858
come a
Corp. Name spe Jitan Transit Authorit: Primary Add. 1900 Main ST Houston, TX 77002 4
l= 31 Bus ius Haztaat cn |ziee | HazMat 32 HazMat [wena 33 Cargo
Type 2 BXGYWR | | 442 )9 40 10 [Retonced Class Num. (ONum) =f fF] fy | | [Class Num. 1D Nurm.| lt | | [Body Type 2
Unit ORGvw 34 Tir foc Pine’| ton Unit OCIRGVw 34 Tir. CMY Disabling L] Yes
Num. DiswwR joj 1 i | [Tye Demage? N CJsvwwr | i 4 |_| Type alae [JjNe
| Intermodal Yes Total Num.
ee aoe 3 Sat |35 Seq. 3 pao E rer Porat Eno ees 4 ! L ;
F t ry
s Unik # Contributing May Have Contrib. ff Contributing May Havo Contr, 38 39 40 ai 42 43 44
iE | | Weather| Light | Entering | Roadway | Roadway| Surface | Traffic
1» 22 Cond, Cand, Reads Type =| Alignment} Condition | Controi
=
=| 2 37 | z 1 8 1 1 1 8
ae A Field Diegrarn - Not to Scale
Attach Additions! Sheets if Necessary) N
1 traveling cas don 3900 Pinemont with RFQ made 5 .
act with PL of unit traveling north bound on 5000 é | There is no logical way the
lyn, " right front tire should be
See page# 9 above. The defective air bags | turned to the right. This is
Code# 22: is for “failure to were not entered as vehicle defects under absurd, idiotic,
control speed.” No ticket contributing factors. It proves Officer | OUTRAGEOUSLY dumb bnd
was issued to the driver of Bowens and Jim Hollis nevet investigated ——}_Pr="= i
the Mustang. the non-deployment of the Bir bags. This
means that this crash report is
INCOMPLETE. The injuries claimed bythe —| —
Code# 37: is for “failure to yield defendants are protected by air bags. See

the right of way.” No ticket was

 

pages #16, 17, 18 and 23 oji this petition.

 

 

issued to me. Therefore, the
ground for my constitutional
right to contest the citation

in Traffic Court was denied and
violated because | did not have a
paper ticket or court date. He
did not perform his ticket

 

 

 

 

 

Compare Metro Officer Pa
“point of impact” illustratiq
photo evidence that was ta}

logical way the right front

ren at the accident
scene on page# 14 of this petition. There is no

rick Bowens’ falsified
n to the relevant

ire should be turned to

 

 

 

 

 

 

 

 

 

Nom {7 jX 12 10 |1 J5J7 Jo J

 

  
 

METRO TRANSIT POLICE DEPARTMENT

writing duty the right. This is absurd, dumb, and as simple as Not To Scale
PICTIONARY. See photo pn page# 15.
Notifi ‘How Arrived Report Date
Garmenny) 2) 8) 01 9 NotifiedDispatch (aanehaN) net i" lpueoorryy) 03/18/2019
iD
= 806042

  

 

 

sgowmal ©; 2| 0) 2] 042

 

 

DELIBERATE INDIFFERENCE is established and confirmed.
Doe v. Citv of Memphis. #18-5565, 2019 U.S. App. Lexis 22920 (6" Cir. ).

 

 

SS aaa a a a a pe

 

ORIGINAL PETITION BY Donavan A. London

Page 11

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 12 of 40

SECTION X: PROOF THAT PREMEDITATED COLLUSION/CONSPIRACY AND
DELIBERATE INDIFFERENCE YIELDED THIS “FRUIT OF THE POISONOUS TREE”

  

  

  
  
 

DELIBERATE
INDIFFERENCE

   
    
  
  
    
  

VIOLATING THE Texas
Penal Code (37.10) —
Tampering with a government

document. Section (a): {1},
{2}, and {5}.

DEFAMATION
AND
SLANDER

te

 

  

LII|

 

Fruit of the
Poisonous Tree

A doctrine that extends

the exclusionary rule to make
evidence inadmissible in court if it
was derived from evidence that was
illegally obtained. As the metaphor
suggests, if the evidential "tree" is
tainted, so is its "fruit." The doctrine
was established in 1920 by the
decision in Silverthorne Lumber Co. v.
United States, and the phrase "fruit of
the poisonous tree" was coined by
Justice Frankfurter in his 1939 opinion
in Nardone v. United States.

 

,
11:13 Ee LTE wi)
rare Beast] Ree ett

OFFICER ABUSE
OF
DISCRETION

   

 
  
   
   

FALSIFIED
CRASH

REPORT#: 16959204

 

OFFICER’S SWORN
OATH
VIOLATION

VIOLATING 25 CER, 11.440
TAMPERING WITH OR
FABRICATING PHYSICAL
EVIDENCE

SECTION (B):

 

OFFICER
PERJURY

  
   
   

   
 

    
   
 
   
  

  

  
  
   

NEGLIGENT
SUPERVISION
AND
NEGLIGENT
TRAINING

 
 
  
   
   

 
   
   

 
   
 
  
  
 
   
  

   
   
  
   
  

DEFECTIVE
AIR BAGS NOT
DOCUMENTED AND
RECALLS NOT
INVESTIGATED

   

   
 
   

 

Makes, presents or uses any
record document or thing

knowing it to be false and with
the purpose to mislead a public
servant who is or may be engaged
in such proceeding or
investigation.

 

   
    
   
  

  

OBSTRUCTION
OF
JUSTICE

     
  

     
  
 

  

 

     

The Metro Officer Patrick Bowens and TXDOT’s Jim
Hollis’ planted the COLLUSION/CONSPIRACY
“Tree with poisonous fruit” was when the OFFICER
created falsified crash report# 16959204 and TXDOT’s
Jim Hollis approved it. There is no photo or video
evidence on this planet to corroborate, comply with, or
confirm “the collision point” illustration on the
fabricated crash report. Metro Officer Patrick Bowens
concocted his version of the “the collision point” in his
mind after he left the scene of the accident on 3-18-2019.
Therefore, his criminal act of falsifying the crash report
was PREMEDITATED. His “Unclean Hands”
precluded the crash report from being a fact. Therefore,
it should have never been “admissible evidence” in Civil
Claim#: 2019-47796. In addition, 61S‘ Court Judge
Fredericka Phillips should have never given it “litigation

 

A

 

 

life.”

DELIBERATE INDIFFERENCE was established and
confirmed.

 

 

 

i ee
a er
ORIGINAL PETITION BY Donavan A. London Page 12
  

approve of Crash Data and Analysis illicit agreement, or circumstantially through, for example,
“ACCURATE” ; : ; evidence showing the rotation of winning bidders in a
crash data and Director Jim Hollis used a collusive bidding scheme, which indicates concerted  »
2 e his “UNCLEAN HANDS action by more than one party. .
ACCURATE

My duty is to

crash reports.

 

 

 

Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 13 of 40

SECTION XI: TXDOT’S CRASH DATA AND ANALYSIS DIRECTOR JIM HOLLIS

 

 

Under the scope of his
employment, TXDOT’s

 
    
   
 
    
 
 
 

to input false data into a
government computer to
CERTIFY the fabricated
crash report. Therefore, he
approved of Metro Officer
Patrick Bowens’ violation
of Texas Penal Code
(37.10) -Tampering with
a government document.
Section (a): {1}, {2}, and
{5} by approving of the
falsified crash report. . He
also approved of Metro
Officer Patrick Bowens’
violation of This act

 
 
 
 
 
 
 
 
 
  
 

my petition See his
approval document on
PAGE #13 of my petition.

  

 

5:27 = fl o UTE wi!
considered to be one party and cannot collude with
themselves.

 

 

CONFIRMS the
COLLUSION and
CONSPIRACY claim in COLLUSION AND DELIBERATE

 

The arrangement can be proven directly through witness
statements or incriminating documents that record the

 

Designed to achieve an improper purpose

An “improper purpose” means a purpose prohibited by law,
regulation, procurement or IFI Guidelines, and includes
attempts as well as completed offenses. More specific
examples of an improper purpose include efforts to defeat
competition and artificially raise prices in a collusive
bidding scheme.

 

 
 

he design to achieve an improper purpose, like the
trangement between two or more parties, can be proven
y direct evidence or inferred from the circumstances,

   
 
 

  
 

bidders or the quotation of unreasonably high bid prices.
Including to influence improperly

Covers agreements to pay bribes or commit other
offenses, such as fraudulent or collusive practiced even if

not successful.

 

he actions of another party

The other party can be a company, individual, government
egency or other entity.

 

 

 

INDIFFERENCE are established and
confirmed.

 

 

 

 

 

 

 

 

 

2:34 -~ee 6 6 G&S cc >: ~C--- LTE util

 

As per Texas Transportation Code Chapter 550,
TxDOT is responsible for the collection and
analysis of crash data submitted by Texas law
enforcement officers on form CR-3, Texas Peace
Officer's Crash Report. TxDOT maintains a
statewide, automated database for reportable
motor vehicle traffic crashes received by TxDOT.

 

 

 

Historically, TxDOT retained five years of crash
data. However, in 2015, an update to TxDOT’s
Texas State Library and Archive retention policy
was made and TxDOT moved to a 10-year
retention period for crash data. As a result,
TxDOT has crash data from Jan. 1, 2010, to
present, and will accrue data for 10 calendar
years. Records prior to Jan. 1, 2010, have been
purged and are no longer available.

 

Annual Summary Reports

Summary reports of Texas Crash data are
published annually. The previous year's data is
published by June of the following year. Texas
Motor Vehicle Crash Statistics reports are
available for download.

Note: Statistics contained in these reports are
generated from data provided by TxDOT's Crash
Records Information Systern (CRIS).

 

 

 

 

CRIS Query Tool

 

Vv

 

 

TXDOT’s Jim Hollis should have extended the ten-day deadline to collaborate with a CERTIFIED ACCIDENT RECONSTRUCTION
COMPANY, Metro’s Police Chief Vera Bumpers, and General Counsel, Cyndonii Fairfax to prevent the following:

 

A) The ignoring of the accident scene photo and video as true, relevant evidence

B) The creation of the false crash report by Metro Officer Patrick Bowens

C) The violation of my Civil Liberties and Constitutional Rights

D) The non-entry of the air bags into the Vehicle Defects on the false crash report as Contributing Factors to the injuries

E) The conflict of law by not issuing me a ticket for “Failure to Yield the Right of Way” onto the crash report and entering a false Code# 22.

 

 

a a a 8
ORIGINAL PETITION BY Donavan A. London Page 13
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 14 of 40

SECTION XII: PROOF OF COLLABORATION AND PREMEDITATED COLLUSION
BETWEEN TXDOT’S JIM HOLLIS AND METRO POLICE OFFICER PATRICK BOWENS

 

 

The OUR MISSION statement
at the bottom of this page
contains the word
“COLLABORATION.” This

Jim Hollis and Patrick Bowens
are responsible for discussing
the fabricated data under the
scope of their employment and
it was entered on the Crash
Reports. Therefore, my
“PREMEDITATED
COLLUSION CLAIM” is
verified.

word establishes the fact that a Texas Department or Transportation

 

 

STATE OF TEXAS

occurred in

Jim Hollis

125 East 11" Street

1-644-274-7457

 

This is to certify that |, Jim Hollis, am employed by the Texas Department of Transportation
(Department); that | am the Custodian of Motor Vehicle Crash Records for such Department:
that the attached is a true and correct copy of the peace officer's report filed with the
Department referred to in the attached request with the crash date of Mon, 18 March 2019, which

peace officers are authorized by law, that this Texas Peace Officer's Crash Report is required
by law to be completed and filed with this Department; that this report sets forth matters

observed pursuant to duty imposed by law as to which matters there was a duty to report, or
factual findings resulting from an investigation made pursuant to authority granted by law.

Director, Crash Data & Analysis Section
Austin, Texas 78701-2483

 

 

125 EAST 117TH STREET, AUSTIN, TEXAS 78701-2483 | 512.463.8588 | WWW.TXDOT.GOV | Jim Hollis did not respond to

this email.

 

 

 

Tue, 26 March 2019

§

Harris County; that the investigations of motor vehicle crashes by

 

 

< Air Bag Safety

Me

 

 

 

 

 

OUR MISSION: Throug

1:09 © @ OE wi! @ Jim.Hollis@txdot.gov
G define collaboration & Techy: 06. AM
1) How important is air bag recalls?
gl «(Dictionary 2) How do you document or record Defective
Air Bags on crash reports?
Search for a word Q

 

i
“> col-lab-o-ra-tion
/kalaba'raSH(a)n/

 

This proves that I reached out to Jim
Hollis to get a reasonable response

noun

1. the action of working with someone to

produce or create something. as to why the air bags recalls were
he wrote on at and architecture in not investigated. In addition, he
collaboration with John Betjeman’

knew Metro Officer Patrick Bowens
s ; entered the “non-deployment” air
2. traitorous cooperation with an enemy. * .
he faces charges of collaboration bag code. Collusion is confirmed.

Similar: fratemizing =~ See page# 9 of this petition.

Definitions trom Oxford Languages Feedback

Similar cooperation alliance -

 

 

 

: 2 a + | »> 3
52
aK Ss Q ol = Delete Archive Move Forward More

Di: c More

 

 

 

 

 

 

 

OUR VALUES: People * Accountability * Trust » Honesty

 

 

 

cad ip, we deliver a safe, reliable and ation sy that the of people and goods.

 

An bona OC opertunmy Een gio pee

 

 

 

DELIBERATE INDIFFERENCE is established and confirmed.
Anderson v Citv of Rockford. #18-2211. 2019 U.S. App. Lexis 22216. 2019 WL 2224655 (7" Cir.).

 

 

Ee
ORIGINAL PETITION BY Donavan A. London Page 14
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 15 of 40

SECTION XIII: PROOF OF ACCIDENT PHOTO EVIDENCE THAT METRO OFFICER
PATRICK BOWENS AND TXDOT’S JIM HOLLIS IGNORED

 

  
  
  
  
  
  
    
   

1:13 @ Gl fi ¢ UE wl

IIR
G

@ teex.org

Hi

 

  

TEXAS A&M ENGINEERING

bah MENU =

EXTENSION SERVICE

Intermediate Collision
Investigation

AIR540 - 40.00 Hours

i Schedule

Price shown is for commissioned Texas
peace officers or non-commissioned
personnel employed by a Texas law
enforcement agency. Additional fees will
apply for out of state and others.

 

< > ar ®
12:49 Galt ¢ UE wa!)
@ teex.org = 0

for outdoor activities

190 to 240-degrees.

  
 

Topics

 

sRutig O68

® Basic minimum speed calculations

5008 Reval

® Conducting skid tests

180-degree line

 
   

® Evidence identification and collection

® Scale drawing techniques

® Why Peace Officers investigate
collisions

ot

Suggested Audience

® Investigators who routinely
investigate minor injury and fatality

 

 

 

motor vehicle collisions

 

Continuing Education And

The 2007 Mustang’s front bumper is between 190 to 240-degrees. Therefore, it is out of line with the Professional Credits

® 4.00 CEUs
® 40.00 hours - Texas Commission
Law Enforcement (TCOLE)

{> agree 2

Truck behind it. I rotated Metro Officer Patrick Bowens’ “point of impact” illustration on crash report #
16959204, he made it look like I hit the 2007 Mustang’s and knocked it off the 180-degree line in the

opposite direction of the accident photo. He had no right to alter or fabricate that report with this type of

training or a similar curriculum. Please use the 180 degree protractor to verify the Mustang’s angles. i

 

 

 

 

i
eee
ORIGINAL PETITION BY Donavan A. London Page 15
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 16 of 40

SECTION XIV: PROOF OF ADDITIONAL ACCIDENT PHOTO EVIDENCE THAT
METRO OFFICER PATRICK BOWENS AND TXDOT’S JIM HOLLIS IGNORED

 

There is no physical way the 2007 Mustang’s right, passenger side,
front wheel should be in this position. If I collided with it as Metro
Officer Patrick Bowens’ falsified, deceitful “point-of-impact”
illustration shows on crash report#:16959204 (page #10 of this
petition), the wheel would be turned towards the left not the right or
smashed under the fender. Therefore, his illustration and this photo are
inconsistent. He did not use this photo evidence as reference when he
created the falsified crash report. 1 DEMAND FOR THIS PHOTO TO
BE ADMISSIBLE AS DIRECT AND RELEVANT EVIDENCE TO
SUPPORT THIS PETITION. In addition, the Defendants collaborated
on this photo and agreed to misrepresent the photo as evidence “under
the scope of their employment.” Collusion is confirmed. See pages:
#10 and #14.

DELIBERATE INDIFFERENCE is established and
confirmed. Monell v. Department of Social Services of City of
New York, #75-1914, 436 U.S. 658 (178) doctrine.

 

 

METRO OFFICER PATRICK BOWENS AND
TXDOT’S JIM HOLLIS VIOLATED THIS LAW ALSO,
BUT THEY ARE NOT ABOVE THE LAW!

 

 

 

 

29 CFR § 11.440 - Tampering with or
fabricating physical evidence,

(b) Makes, presents or uses any record,
document or thing knowing it to be false and
with the purpose to mislead a public servant
who is or may be engaged in such
proceeding or investigation.

 

 

 

 

Vv

If they were subpoenaed to testify, METRO
OFFICER PATRICK BOWENS AND TXDOT’S
JIM HOLLIS would commit perjury.

 

 

 

 

 

 

 

 

 

a

 

2:48 fas = UE wi)
CS define deceitful &
What does deceitful mean? ~

the act or practice of deceiving;
concealment or distortion of the truth for
the purpose of misleading; duplicity; fraud;
cheating: Once she exposed their deceit, no
one ever trusted them again. ... the quality
of being deceitful; duplicity; falseness: a
man full of deceit.

to www.dictionary.com > browse > dec...
Deceit | Definition of Deceit at
Dictionary.com

More results

What is another word for deceitful? -

is being deceitful the same as lying? -
whe

* & @ a “--

Search Collections More

 

Discover Snapshot

 

nnn eee EE EEE EEE.
a _____

ORIGINAL PETITION BY Donavan A. London .

Page 16
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 17 of 40
SECTION XV: THE AIR BAG DEFECTS NOT LISTED ON CRASH REPORT#: 16959204

 

M Gp Getchertoct Recetas 1+ = 6 2

oom toc court marterance reco Him g +6

 

Built for America See how we put American ingenuity and manufacturing to work forall of us »

’ i i ion) nn: may oeevent vnur airhag from ¢ )
(X Takata alrbagrecall information Your prompt action may prevent your airbag from exploding, ReadtheFAQs SF = ey aE

 

 

 

12:01 @ReoB Ms: = oe WE wl)
<€ info Question#3
GS non deployment of airbags &
RECALLS AND FIELD SERVICE ACTIONS

Me
However, when Jim.Hollis@txdot.gov
airbags fail because 7

Today, 6:12 AM

of defective design,
materials or
manufacturing,
people may suffer
serious or fatal injuries. If your airbag
did not deploy during a crash and you
suffered severe injuries, you may
have a case against the car
manufacturer, airbag manufacturer,

or other liable parties. Jun 20, 2019
D  wew.doimaniaw.com > Blog 2007 Mustang
Metro Officer Patrick Bowens entered code # 1

If Airbags Did Not Deploy in a Car

Accident, Is the Car ... ,
rere eg for non-deployment of the 2007 Mustang’s

iesaaae 3b a Sn seein a airbags. However, he did not enter the

* ats Q nl VIN: L2VFTQONSTS275005 | Last updated on: 10/21/2020 information under the “vehicle defect” field as a

xs pit
Discover Snapshot Search Collections More contributing factor. For some reason, Jim Hollis
did not respond to this email. See page# 9 of this
Since the Mustang’s driver foun 0) i | i fou '@) 54 ~
|! petition.

did not handle the air bag Recalls c: Field Service Actions nd
recalls, he responsible for the
injuries that was caused by
the accident on 3-18-2019 — a a
and outlined in 61 Civil Change VIN > w -< Bs - :
Court Case# 477-2019.

 

 

3) What happens if a vehicle defect is not
recorded on a crash report?

 

 

 

A
Sent from Yahoo Mail on Android

 

 

 

 

 

 

 

a
<

Delete Archive Move Forward More

 

 

 

 

 

You can search for Recalls and Field Service Actions initiated after 01/01/1999 on all Ford, Lincoln and Mercury vehicles,

Results

 

 

 

 

DELIBERATE INDIFFERENCE is established and confirmed. See ages # 9, 10, and 23 of this petition.

 

 

 

 

ORIGINAL PETITION BY Donavan A. London Page 17
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 18 of 40

SECTION XVI: UNDOCUMENTED VEHICLE DEFECT ON CRASH REPORT#: 16959204

 

@ reca

DRIVER AIRBAG INFLATOR REPLACEMENT PARTS ARE READILY
AVAILABLE

WHTSA Recall Number: 15V319 MHTSADateMAY27.2015  FordMecall number: 15521
State] -RECALL INCOMPLETE
Finca Descsiptlonc DOYWE® ARSSG INFLATION SEPLACEMENT PATS APE PEADW,Y AVAILABLE

ish to Sadety-5N INFLATOS SUPTURE COULD RESULT PMMETAL FRAGMENTS STRING AND POTENTIALLY SERIOUSLY ULI
VEHICLE OCOUPANTS.

Frmmedly Programe 0551595 WILL REPLACE THE DR 1VES AIRBAG INFLATOR WITH A NEW OME, FREE CF CHASE,

Manotactures Motes: 10) CHECK FOS NON-SAFETY-RELATED PROGHAMS APPLICABLE TC) WOU WEMICLE, SEE
HTTP AW WPORDLCOM D2 WiRALLINCOLILOOM OF CALL YOUR FORD 02 LINCOLN DEALER.

Be advised that thes system tracks Recalls and Customer Satisfaction Peograms for which wehicles are subyect to repair it the United States. The
infermanon provided s subect to change and update. There may be temporary delaysin update of information on this site dene a number of
factors. For the Ganeet informamon regarding the status of your vehicle ov any recall geagram of Ford Motor Company, please contact your local
daaiershig directly or the Customer Reiationahig Cem.

Arecallis an actor by the Company ta semady a safety concer related t3 2 vehicle defect or magulatory requirement, it may require that you return
your vehicie to the dealer for sennce. if your webucle is not affected, it may be becavse it was built at a diferent time or using a different part hae the
aflected vetecles.

| DELIBERATE INDIFFERENCE is established and confirmed. See ages #9, 10, and 23 of this petition.
rice EE

ORIGINAL PETITION BY Donavan A. London Page 18

 

 

 

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 19 of 40
SECTION XVII: UNDOCUMENTED VEHICLE DEFECT ON CRASH REPORT#: 16959204

 

 

@ recau
PASSENGER AIRBAG INFLATOR REPLACEMENT |

NHTSARecallNumber: °V001  NHTSADate:JAN 28, 2019 Ferd Roca nmber 19501

 

 

 

 

Stati) - RECALL INCOMPLETE
Fivcall Description 556259 AGB85 INF_ATOS SEP_LACEVENT

Fitsk bo Safety; THE PASSENGER FRONTAL ARGAG INFLATIOG COULD @UPTURE IF THE VEHICLE §S INVOLWED INA CRASH WHERE THE
SUPPLEWENTAL FRONTAL AIPEAGS APE DESIGNED TO DEPLOW. IF AN INFLATION BUPTURES METAL FOAGMENTS COULD ENTES
THE PASSENGER COMPARTMENT INCREASING THE RISM QF IMJUAY OF DEATH TOOCCURANTS.

Remedy Progpare CWNERS WILL GE NOTIFIED MAIL ANCINSTRUCTED TO TARE THEI VEHICLE TO 4 FORDIO® LINCOLN DEALE®
TOHAVE THEIR PASSENGER FRONTAL MRBAGINFLATO® REPLACED, THERE WILL SE NO. CHARGE S06 THIS SERVICE. FORD WILL
FORWARD A COPY Or THE NOTIFICATION LETTERS TO DEALERS TQ THE AGENCY WHEN ANAILASLE.

Maraslactune Matec: 10) CHECK FOG WON-SAFETY-RELATED PROGHAMS APPLICABLE TO YOUR VEHICLE, SEE
HITT POV WWWFORDLOOM OR CALL YOUR FORD DEALES.

 

 

 

 

DELIBERATE INDIFFERENCE is established and confirmed. See ages # 9, 10, and 23 of this petition.

 

 

a SS SE RE Se
ORIGINAL PETITION BY Donavan A. London Page 19

 

 

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 20 of 40
SECTION XVIII: MY REPUTATION AS A SAFE DRIVER WAS DEFAMED

 

 

Metro Officer Patrick Bowens had
TO LIE due to my certifications.
He falsified his illustration on
crash report#: 16959294 “under
the scope f his employment” to
“DECEIVE” others under to
believe that I was a negligent
contributing factor in the cause of
the accident on 3-18-2019 with
claim#:2019-47796,.

 

 

 

 

My “Perfect Attendance” for March
of 2019 was TAINTED by Metro
Officer Patrick Bowens’ falsified
crash report and TXDOT’s Jim
Hollis’ confirmation. I was
suspended (7-days) without pay.

My “No Accident” status for March
of 2019 was TAINTED by Metro
Officer Patrick Bowens’ falsified
crash report and TXDOT’s Jim
Hollis’ confirmation.

My “No Injury” status for March of
2019 was TAINTED by Metro
Officer Patrick Bowens’ falsified
crash report and TXDOT’s Jim
Hollis’ confirmation.

My “No-Write-Up” status for March
of 2019 was TAINTED by Metro
Officer Patrick Bowens’ falsified
crash report and TXDOT’s Jim
Hollis’ confirmation.

 

 

ORIGINAL PETITION BY Donavan A. London

ran

[ee ae

sit

 

 

yea ye

< SHSPFINALwithSigs...

   

     
 
    

  
 

   

ern |
pees ieee ta

  

eer CRIS Data Codes

  
 

A crash that occurs within the INTRST_RELAT_ID =
boundaries of an intersection or in 1 - Intersection, or
Related which the first harmful event 2 - Intersection Related
Crash—All occurred on an approach to or exit
from an intersection and resulted
from an activity, behavior- or
control-related to the movement of
traffic units through the intersection.

 

intersection and | A crash in which the first haernful INTRST_RELAT_ID =
Intersection event occurred on an approach to or | 1 - Intersection, or
Related Crash— | exit from an intersection and 2 - Intersection Related), and
Failure to Yield resulted from an activity, behavior CONTRIB_FACTR_ID =
Right of Way of control-celated to the movement 32 - Failed To Yield Row — Emergency
of traffic units through the Vehicle, of
intersection and in which at teast 33 - Failed To Yield Row — Open Intersection,
one vehicle failed to yield right of or
way. 35 - Failed To Yield Row = Stop Sign, or

37 - Failed To Yield Row — Turning Left, or

 

= Fai ‘0 Yield Row — Turn 1 OT
39 - Failed To Yield Row — Yield Sign
Work Zone A crash in 2 construction zone or CRASH ROAD CONSTRUCTION ZONE
Crash other maintenance area, whether or | FLAG_ID = ¥, or
not it was construction related. CRASH ROAD CONSTRUCTION ZONE

WORKER FLAG_ID = Y, or

OTHR_FACTR =

49 - Construction Zone - Not Construction
Related), or

50 - Construction Zone - Construction
Related, or

51 - Other Maintenance Area - Not
Construction Related, or

$2 - Other Maintenance Area - Construction

 

 

Related
Railroad Grade A crash at an at-grade CRASH RAILROAD RELATED FLAG ID = Y, or
Crossing Crash railroad/highway crossing, whether HARM_EVNT = 3 - RA Train, or
OF not a train was involved. PHYSICAL FEATURE « 27 — RR Grade
Crossing. or

OBJECT STRUCK =

10 - Hit Train Moving Forward] , or

11 - Hit Train Backing), or

12 ~ Hit Train Standing Still, or

13 - Hit Train-Action Unknown, or

24 - Hit Railroad Signal Pole or Post, or
25 - Hit Railroad Crossing Gates

 

 

 

 

 

 

 

 

 

This proves that TXDOT’S Jim Hollis has a continuous working

 

knowledge of code #37 accidents. He should have pointed out the
false impact points of Metro Officer Patrick Bowens’ illustration on
crash report# 16959294 as compared to the accident scene photo.

 

 

Page 20
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 21 of 40
SECTION XIX: PROOF OF NULLIFIED DEFENSES

 

 

 

 

 

 

 

  

 

 

 

 

: f m= os B LTE a! ¥ ;
1112 ae * an “QUALIFIED IMMUNITY?” is not a reliable defense because of
the following:
GS qualified immunity &
a ——— 1) Metro Peace Officer Patrick Bowens violated his sworn
In the United States, qualified immunity is a oath to uphold the constitution.
legal principle that grants government officials . .
performing discretionary functions immunity 2) Metro Peace Officer Patrick Bowens violated my
from civil suits unless the plaintiff shows that hes CONSTITUTIONAL RIGHT to contest his “Failure to
the official violated "clearly established statutory a Yield the Right of Way” opinion is Traffic Court.
or constitutional rights of which a reasonable
person would have known". 3) Metro Peace Officer Patrick Bowens violated my
; : : CONSTITUTIONAL RIGHT to “DUE PROCESS” by
WY = Wikipedia > wiki > Qualified_immu... 5 ‘ 8 7 a
serving me a ticket during his investigation of the
Qualified immunity - Wikipedia accident that took place on 3-18-2019.
Therefore, “QUALIFIED IMMUNITY” is nullified because I
Videos have clearly established Metro Peace Officer Patrick
Bowens’ violation of my constitutional rights that as a
YouTube» The Federalist Society Bloom reasonable person took a sworn oath to uphold.
ats 2: = & f ets LTE!
*K ' qQ ol coe 35 Beau & =
Discover Snapshot Search Collections More | ea qualified immunity lost in co! &
1:32 82 .G ¢ LTE wil What happens without qualified immunity? “~
Ex-Dallas Police Officer If qualified immunity doesn't apply, while
Pleads Guilty to Falsifying the government employee or official
Traffic Citations technically is responsible for money

damages, the government entity virtually
always pays. So qualified immunity
protects states and local governments from
having to pay money damages for actions
not yet deemed unconstitutional by a

court. Jun 17, 2020

A former Dallas Police Officer pleaded
guilty today to falsifying traffic citations in
order to collect overtime pay, announced
U.S. Attorney for the Northern District of
Texas Erin Nealy Cox.

Following an investigation by the Dallas ry WeMiy Oeget- 2k eOg + 2020/06/17

Police Department, Mathew Alan Rushing, What Would Eliminating Qualified
35, pleaded guilty to one count of false Immunity Mean for States and...
statements before Magistrate Judge David

Horan Tuesday morning. ne fe
ore results

According to his plea papers, Mr. Rushing
submitted at least 38 fraudulent “Officer’s

 

 

 

: What i ualified i it ? v
Daily Grant Activity Reports,” which ae eae
included citations for fictitious persons and : K ait Q
events, over a nine month period from 2018 a) ni ove
to 2019. Discover Snapshot Search Collections More
After Mr. Rushing concluded a traffic stop, J

 

he admitted, he sometimes altered the 3 J i :
violator’s true identity by changing their This corroborating evidence proves that qualified

name or date of birth, causing arrest ———$——__. }|_ immunity did not protect the Ex-Dallas police officer from

LW Wwartantsto be issued for drivers who didnt | falsifying Traffic citations. Therefore, does not protect

Metro Officer Patrick Bowens’ falsified illustration on

crash report# 16959294. His negligent act was
UNCONSTITUTIONAL.

 

 

 

 

 

SSS a a
ORIGINAL PETITION BY Donavan A. London Page 21
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 22 of 40
SECTION XX: NULLIFIED DEFENSES CONTINUED

 

 

 

“PROBABLE CAUSE” is not a reliable defense
because of the following:

1) Metro Peace Officer Patrick Bowens was at the
scene of the accident on 3-18-2019 and he
analyzed the “2007 Mustang’s” point of
impact.

2) He did not give me a “Failure to Yield the Right of
Way” ticket after he created the false crash report.

3) At that point, he determined that I was NOT
negligent or a contributing factor to cause of
the accident.

4) He knew the “Preponderance of Evidence” was
not in favor of a Civil Claim so created a
falsified crash report that yielded
“Manufactured Evidence.”

Therefore, “PROBABLE CAUSE” is nullified.

 

 

 

127 MBawoes hie

)

LIVE CHAT x
Hi, we are here to help if you
have questions.

YES, start now!
Courts are extremely reluctant to describe
probable cause—and reasonable suspicion—
in terms of numbers. But judicial opinions
suggest that probable cause is something
less than preponderance of the evidence,
the typical standard for deciding civil cases.
Preponderance of the evidence requires
proof that a fact is more likely than not to be
true. If probable cause is lower than the
preponderance-of-evidence standard, then it
doesn’t require an over-50% likelihood. In
that way, the term “probable” is somewhat of
a misnomer.

Ultimately, the best one can say about
probable cause is that it doesn’t require an
actual probability. (See Texas v. Brown, 460
U.S. 730 (1983), //linois v. Gates, 462 U.S. 213

 

 

 

“MERCY OF THE COURT” is not a reliable defense because of the

 

following:

1)
2)

3)

4)

5)

Metro Peace Officer Patrick Bowens’ act was premeditated.
He carried it out during the 10-day crash report deadline.

He had time to look at the video, the accident photos, consult with his
superior officers, and discuss any constitutional concerns with Metro’s
legal department before he created the fabricated crash illustration.

He had time to collaborate with Jim Hollis, TXDOT’S Director of the
Crash Data and Analysis Section about the falsified illustration. Under the
scope of their employment, Metro Peace Officer Patrick Bowens’ violated
Texas Penal Code (37.10) -Tampering with a government document;
Section (a): {1}, {2}, and {5}; and . Then Jim Hollis approved of it.

They decided to ignore the PHOTO evidence and leave the illustration as
false. The approval of the falsified crash report was filed on 3-26-2019
BY Jim Hollis and is now on record with TXDOT.

Therefore, “MERCY OF THE COURT” is nullified.

 

 

v

 

 

11:35 MBawr-e B LTE wall
Google 0)
Q mercy of the court &
ALL IMAGES NEWS VIDEOS SHOPP!

 

What does mercy of the court mean?

Mercy means a compassionate
treatment or behavior towards
criminal offenders or as of those in
distress, especially in imprisonment.
For example, in criminal cases, a plea
of the defendant tacitly admits his
guilt by throwing himself on the
mercy of the court.

US USLegal > definitions » mercy

Mercy Law and Legal Definition |
USLegal, Inc.

* %& @ A

Discover Snapshot

 

Search Collections More

 

a aT

ORIGINAL PETITION BY Donavan A. London

Page 22

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 23 of 40
SECTION XXI: NULLIFIED DEFENSES CONTINUED

 

 

“RES JUDICATA” is not a reliable defense because of
the following:

1) Metro Peace Officer Patrick Bowens, TXDOT
and TXDOT’s Director of Crash Data and
Analysis Section, Jim Hollis WERE NOT
parties in the Mediated Settlement of Civil
Claim#:2019-47796.

2) A MEDIATOR resolved the settlement for
Civil Claim#:2019-47796 and not by the 61*
District Court Judge Fredericka Phillips in
her court of competent jurisdiction.

3) A decision on the final judgment of merits was
not made in a court of law by a judge or jury.
The settlement was paid by First Transit not
Metro.

4) My “cause of action” is “COLLUSION” due
to the FALSIFIED Crash Report#: 16959204

 

 

a

 

 

a

a

 

by Metro Peace Officer Patrick Bowens and
confirmed by TXDOT’s Director of Crash
Data and Analysis Section, Jim Hollis. They
used “UNCLEAN HANDS” to plant the
report as the seed of the “POISONOUS
TREE.”

Therefore, the (4) elements of “RES JUDICATA”
under Federal law are met and nullified.

 

 

 

SUBCHAPTER D. WRITTEN ACCIDENT
REPORT

Sec. 550.060 D N ON. In
this subchapter, Vigpac ears seane
the Texas Department of
Transportation.

Added by Acts 2007, 80th Leg., R.S.,
Ch. 1407 (S.B. 766), Sec. 2, eff.
September 1, 2007.

Sec. 550.063. REPORT ON

APPROPRIATE FORM. The form of all
ritten accident reports must be
approved by the department and the
Department of Public Safety. A
person who is required to file a
Written accident report shall report
ion the appropriate form and shall
disclose all information required by
the form unless the information is

mot available.
— —

A

 

 

 

 

 

 

 

11:20 MBaw-s fB LTE wi)

LY @ elements.blogspot.com G= C5
1YYU).

ELEMENTS OF RES JUDICATA UNDER
FEDERAL LAW

Similar to Texas law, under federal law, res
judicata will apply if: (1) the parties are
identical in both suits; (2) the prior judgment
is rendered by a court of competent
jurisdiction; (3) there is a final judgment on
the merits; and (4) the same cause of action
is involved in both cases. /d.

SOURCE: HOUSTON COURT OF APPEALS -
01-11-O00096-CV - 5/9/12

[Appellant] has not brought forth a prior final
judgment on the merits of any issue that is
the subject of the underlying litigation. Thus,
he failed to raise a fact issue on res judicata.
We need not reach [Appellee's] other
arguments about why res judicata does not
apply.

i > & ws ama =»

 

 

 

 

 

11:2 MB eo- Se B LTE wt!
Cs is mediation in texas the san &
Are mediators in demand? ~~
Does a mediator decide the outcome? ~

Unlike a judge or an arbitrator, the mediator
won't decide the outcome of the case. The
mediator’s job is to help the disputants
resolve the problem through a process that
encourages each side to: air disputes.
identify the strengths and weaknesses of
their case.

GY] www.ncio.com > tegal-encyclopedia
Mediation: The Six Stages | Nolo

More results

What happens if we don't agree in

~
mediation?
'
aK as a ml “<8
Discover Snapshot Search Collections More

 

 

was established and confirmed.

 

This is another law that Metro Officer Patrick Bowens violated after he entered code # 1 for non-deployment of airbags. Furthermore, he
did not enter the information under the “vehicle defect” field as a contributing factor on crash report #16959204. The airbag recall
information is available on the (NHTSA) website. See pages # {9, 10, 16, 17, and 18} of this petition. DELIBERATE INDIFFERENCE

 

Se aaa a SS

 

ORIGINAL PETITION BY Donavan A. London

Page 23

 

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 24 of 40

SECTION XXII: PROOF THAT FIRST TRANSIT’S LAWYER EZRA FINKEL REALIZED
MY MOTIONS WERE FACT-BASED TO CLEAR MY NAME

This proves that I was not
negligent as the deceived and
confused First Transit attorney
initially thought based upon the
falsified crash report. In
addition, it also serves as a
confirmation to the fact that
Metro Officer Patrick Bowens
determined THAT I WAS NOT
NEGLIGENT on 3-18-2019.
Furthermore, his OPINION of
my involvement as a
contributing factor was nullified.

METRO OFFICER
PATRICK BOWENS AND
TXDOT’S JIM HOLLIS
ARE NOT ABOVE THE

He violated Texas Penal Code
(37.10) — Tampering with a
government document. Section
(a): {1}, {2}, and {5}; then Jim
Hollis approved of it.

238 ~BSESNGaans ¢

GS __ qualified immunity lostinco. | &

Can a police officer be sued civilly?

Supreme Court rules public can sue police

On Thursday, the court ruled 6-3 that police
officers and forces can be sued for
negligence. Writing for the majority position,
Chief Justice Beverley McLachlin stated
that "police are not immune from liability
under the law of negligence ... Oct 4, 2007

™ www.ctvnews.ca > supreme-court-ru...

Top court: Police can be sued |
CTV News

More results

Do police have sovereign immunity?
The fact that Alfredo Robles did not have a
license proves that he was an incompetent Gites sige oe =
driver at the time of the incident on 3-18- x* me Q Al
2019. He turned his Mustang to the right Discover Snapshot Search Collections More
and hit my bus on purpose with the intent
to cause bodily harm.

aS
—_—=——~—>—~———————————— SSS

ORIGINAL PETITION BY Donavan A. London

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 25 of 40
SECTION XXIII: CODE PROOF THAT DELIBERATE INDIFFERENCE IS CONFIRMED

 

 

  
 
 

i Peace Officer's Crash Report - Code Sheet Page

ibéred Fields on the CR-3 Refer to the Numbered Lists on this Code Sheet. Each bet Law Enforcement and TxDOT Lise C

des the codes that may be entered on the form and the description of each code. Form CR-3CS 1/1.

41. Road System 4. Street Suffix

css iene TL = Tall Road RD = Read LOOP = Loop

US = US Highway AL = Altemate ST « Sweet EXPY = Expresses

SH « Stabe Highway SP = Spur DR = Drive CT = Court

FM = Farm to Market CR = County Road ; AVE = Avenue CR « Cece

IRR « Ranch Road PR = Park Road : BLVD «= Bouwevard PL = Pisce

RM « Ranch to Market PY « Private Road sinh i i PROWY = Parkway PARK = Park

Bl = Business Interstate RC «= Recreational Road Cee] CV « Cove

BU « Business US LR « Local Road/‘Sireet FWY = Freeway

BS « Business State (Street, Road, Ave. HWY = Higheay

BF = Business FM Bid, Pl, Tri, Beach, Alley, WAY = Way

SL = State Loop Boat Ramp, etc.) TRL = Trail

5. Unit Vehicle Color Style 9. Driver License |10. Commercial Dri

Description |BGE « Beige PINK = Piri Ca, > Class License Endorsemt

1 « Matar Vehicle [BLK = Black PLE = Puspie 2-Die T A@ Class A HM = Hazardous Materia

2 = Train BLU = Blue REO AM « Gass A and M |\N « Tank Vehicle

Se BRZ = Bronze SIL B « Cisse B Pe

4<Pedesirian |BRO = Brown TAN = Ta [ . é ‘ ; BM = Class B and M |S = School Bus

5 = Motorized = Camoutiags TEA = Teal (green) |an = Ambulance : ' Menu C -GassC T = Double/Tripte Traile
= Copper TRO = Turquoise [BIL = Bus CM + Class C and M |X = Tank Vehicle with

6 = Towed/Traiier |GLD = Gold (blue) 3 M = Class Mi Harandous Matensis

7= Non-Contact |GRY = Gray Wii = White 5 = Unécensed § = Linkcensed

8 = Ciher GRN = Green VEL S8= CthenOutcl | 98 - None

(Explains in MAR = Maroon 96 = Other Motarcycie State GS = Other'Oha of State

  
  
  

MUL = Muhicalored (Expiain in ' 99 = Undncrwn 98 = Unknown.

   

 

 

P1S - Operation Cinss A exemyt veh authored
P16 = © CMV, school buses interstate
Pt? = f CMV, goverrsnent vehicles interstate
P16 = 1 OMW only trans personal prop imierstate
P19 = 1 OMV, tans corpse/sick“nqured interstate
P20 = 0 CMV, pervately trans passengers interstate
P21 = 0 CMV, tretescue interstate
P22 = 1 CMV, orere-cry rome drivers wterstase

 

A « With corrective lenses
B= LOPS 21 oF aver

   
     
    
  
 

  

ee eae ai er : Squpped cM
Fae thotd valid learner Be, to MMVDDu yy
G« TRC 646.424 applies until MMOD YY

  
 

 

 

  

 

 

   

 

 

 

 

 

Saat nae enn os en. terse
= not io aaceed 240cc - CMY, transporting meriiste
i = Licensed AAC Operanoe 21 o# over in sight PS = Totiraen workiachoo! or LOFS 21 or ower P25 = OMY. use in odweter well seracedeill
K = Intrastate onty Pa = Taran work or LOPS 21 of ewer P26 = 0 CMY. tor operation of motile crane
L = No air brake equipped CMV P? = Tatrom school or LOFS 21 of over P27 « HME Expeaton Date MADOVYY
M= No Claas A Fr yehiche Pa = With telescopic lena P26 = FRS) COL valid MIM/DONTY to MMDDYYY
N= No Class A and 8 nage vetacie Pd = LOFS 21 oF over bus only P29 < FRSI COL MMDOVYY - MMDONTY or exeenpt B veh
O=Notractor-eader CMV P10 = LOFS 21 or over school bus onty PO = FRSI COL MMIDONY - MMDOVYY cx exempt A veh
= LOFS 21 oF over vehicle above Cinas 8 P11 = Bus nc to eoceed 26.000 ba GVWR P31 = Cures C only - no taxybusiomengency veh
R= LOFS 21 oF over vehicle above Clase C P12 « Passenger CM'Vs restrict to Class C onty P22 « Osher
‘Se PI = LOFS 21 ce over int veh equip wihirteake P33 = No passengers in CMV bus
P14 = Operation Claas @ exempt veh authorined Pid « No oo co hiies
3. Seat Position P35 = Restected to apera$on of theee-wheoied MC
1 = Fromt Lett 10 « Cargo Ares P36 = Moped
jz = Front Center 11 «© Outsice Vetwcie P37 « Occ sserd need Dino CMY-see cout ord
| = Fromt Right 13 = Other in Vetucke en onaeae
= Second Seat Lent or aan P40 = Vehicle nat to exceed Class C
S = Second Seat Center 16 = Pecestrian, Peciatcyciiet, & = Unicensed
6 = Passenger Occupant on Motorcycle | |G « Second Seat Right of Metorired Comeyance 96 = Nove
Type Vehicle 7m There! Seat Left 96 = Other (Expten in 96 = CeheeOut of State
98 = Other (Explain in Marrative) 8 = Third Seat Center Mavrrartrve) 2 = Unknown
90 & Linkriower [9 = Therd Sead Right 98 = Unknown
14. injury Severity 15. Ethnicity 6. 17.E 18. Restraint Used
A= Incapactating Injury |W = White 1 = Mite 1 No 1 = Shoulder and Lap Bet 7 = Child Booster Seat |
6 « Non-incapacitating |B = Black 2 = Female a= Yes = Shoulder Bek Only S36 « None
Injury H = Hispanic 9S = Unicow | — Yes, Partie 2 = Lap Bek Onty 97 = Not Apphcable
IC = Possile injury A= Asian O7 = Not Appicatle |4 = Chid Seat Facing Forward 9@ = Other (Exptain i
He He ee | Aner. incteery Native 99 = Unknown = Chid Seat. Facing Rear Narratree) Mul
= Chiéd Seat. Urieacen 99 « Unicnown 7 « Not Appheat!
« Unknown
Alcohol Specimen Type 27. Vehicle Damage Rating f
1 = Breath ih fos! cates. enter im the format eo
D an Rilieed wt er fs.

 

 

Metro Officer Patrick Bowens entered codes # (N-Not Injured) and (1- Airbag(s) not deployed) on crash report# 16959204. See pages (9, 17, and 18). This
proves that an injury claim should not have been filed. It also proves that the un-deployed airbags were not listed as contributing factors under vehicle defects

for the Mustang. The airbags could have made the passengers safer if the recalls were complete. How can any driver restrictions be reviewed as contributing
factors without a (DRIVER LICENSE)????? See page {4} above.

 

 

 

ORIGINAL PETITION BY Donavan A. London Page 25
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 26 of 40
SECTION XXIV: PEACE OFFICER CRASH REPORT CODES ARE TRAFFIC VIOLATIONS

46. Factors and Conditions
1 = Animal on Road - Domestic 33 = Failed to Yonld ROW ~ Open intersection 56 = Parked without Lights

22 Animal on Road - Wid 44 = Failed to Yield ROW ~ Private Drive 57 = Passed in No Passing Lane
4= Backed without Safety a ee oe 58 = Passed on Right Shoulder
4= Changed Lane when Unsale led to Yield ia 59 = Pedestrian FTYROW to Vehicle
14 = Disabled in Traffic Lane _ 6 = Unsale Speed

15 = Disregard Stop and Go Signal 38= Folate You ROW: Tumon Red 61 = Speeding - (Over Lima)

16 = Disregard Stop Sign or Light 39 = Failed to Yield ROW - Yield Sign 62 = Se cent han
17 = Disregard Turn Marks at Intersection 40 = Fatigued or Asleep

18 = Disregard Waming Sign at Construction 41 = Faulty Evasive Acton

19 = Distraction in Vehicle 422 Fire in Vehicle lina) = Wrong Lane
20 = Driver Inattenton 43 = Fleeing of Evading Police 66 = Turmed when Unsale

21 = Drowe Without 44 = Followed Too Closaly 67 = Under Influence = Alcohol
[Zsfakge CoS _ = Ba = oes -Dg

22 = Failed to Drive in Single Lana 46 = Handicapped Driver (Explain in Narrative) | 69 = Wreng Side ~ Approach or intersection
24 = Failed o Give Half of Roadway 47 = If (Explain in Narrative) 70 = Wrong Side ~ Not Passing

25 = Failed to Heed Waring Sign 43 = Impared Visibility Explain in Narrative) 71 = Wrong Way ~ One Way Road

26 = Failed to Pass to Left Safely 49 = Improper Start from Parked Position 73 = Road Rage

27 = Failed to Pass to Right Safely 0 = Load Not Secured 14 = CelMobile Device Use - Talking

28 = Failed t9 Signal or Gave Wrong Signal 51 = Opened Door into Traffic Lane 75 = CellMobile Device Use - Texting

29 = Failed to Stop at Proper Place §2 = Oversized Vehicle or Load 76 = CallMobile Davice Use - Other

30 = Failed to Stop for Schoo! Bus §3 = Overtake and Pass Insufficient Clearance 77 = CellMobile Device Use - Unknown
31 = Falled to Stop for Train §4 = Parked and Faied to Sot Brakes 66 = Other (Explain in Narrative)

42 = Failed to Yield ROW = Emergency Vehicle | 55 = Parked in Traffic Lan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6:51 -~ oo Mme os w w Mr S --- wea! @
7:39 = co BBs cc Gi G UE wl = at Tom ei ts ase
Google
Google @ | 3-06 oS wwe
Q. fee for failure to yieldright = &
Q. fine for failure to control s & .
s Coun 4" Justice Courts ALL NEWS VIDEOS IMAGES SHOPPi
ALL NEWS SHOPPING VIDEOS IMAC
If deciared under trial that you are
Traffic offenses, generally, are punishable by Information about Traffic Cases responsible for the offense, failure to
a fine of not more than $200.00 and all costs yield in Texas is punishable by fines,
of court. Fines for Traffic Tickets points on your license, and could
= Hibianie'G ‘ affect your insurance rate. The
eare Smt OMNEY: Common Moving Violations Total Fine and Cost offense is punishable by fines no less
Failure to Control Speed $185.00 than $500 and up to $2,000, if the
SSS SSS ES SSS :
GenmonMeving Total Fine and Cost Failure to Drive in a Single Marked Lane 150.00 other driver received bodily injury.
Ran Stop Sign or Red Light $155.00 May 20, 2019
Failure to Control $185.00 Unsafe Lane Change $160.00 EE] www. injuryattorneyofdallas.com > ...
Speed Unsafe Speed $135.00 5 si
What Is the Punishment for Failing to
Fathitete Davw ina $150.00 Driving on Wrong Side of Road - Not Passing $165.00 Yield in Texas?
Single Marked Lane Driving Wrong Way - Divided Highway $215.00
Driving Wrong Way on One Way Road $280.00 @ About Featured Snippets #B Feedback
Ran Stop Sign or Red $155.00 Expired Driver's License* $100.00 sK “ts Q Al
' es
SS as Q. Gl eee Failure to Report Change of Address $75.00
Discover Snapshot Search Collections More No Driver's License on Demand $120.00 eee Sorerat eee Coltentous sere
t No Texas Driver's License $155.00 f
of Driver's License Restriction $100.00 .
Metro Officer Patrick Bowens entered Exped inapaction Gartihicate™™ $105.00 Metro Officer Patrick Bowens entered code#
code# (22) -Failed to Control Speed on Expired Vehicle Registration (Non Commercial)* | $75.00 (37) -Failed to Yield the Right of Way on crash
crash report# 16959204. This violation Failure to Wear Safety Seat Beit $125.00 report# 16959204. This violation should have
should have resulted in a ticket for the Failure to Maintain Financial Responsibility*** || $315.00 resulted in a ticket for me to contest in traffic
; Passing a Stopped School Bus 5108000 court. See page #5, 6 and 10 of this petition
Mustang’s driver to be contested in traffic Unrestiabiad Duna 3185.00 ; Rage Ps A : eP :
court. See page #4 and 10 of this petition - Therefore. “Abnse of Discretion” is confirmed

 

 

 

MV Tee Dawe oho eet Lem oe ae oo ett te

 

 

ORIGINAL PETITION BY Donavan A. London Page 26
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 27 of 40

SECTION XXV: CORROBORATING DOCUMENTS FOR
NEGLIGENT SUPERVISION AND DELIBERATE INDIFFERENCE

Deliberate indifference Defined
The Justices articulated the fact that deliberate indilerence would be used when judging department lability in
regard to the “alure-to-yin officers. Three areas of deliberate indifference have since bean defined?

|. Mocal Certainty Standard Violation
Irthe subject area was one of the clearly established lames, of which a reasonable policy-maker new or should have
known that constinsonal violations would occur if employees mere net trained, lability could arte.

2. Custom, pamiem or practice.

Ifa custom, pattem or practice demonstrates such an obvious need for more or dierent traning that pobcy
Makers coukd reasonably be sad to have been delberately indifferent to the need {under the concept of knew or
should have known), kabiity could arise. For example, a series of subcis within a ja

i. An offical policy,
If policy-makers adopt an offical policy which viclates dearly estabished law of which a reasonable parson knew or
Should have known, kelty could arise, For example, a jail policy allowing cross-gender stip searches.

 

 

This deliberate choice can be shown where the need for more or different training isso obvious and is so likely to
result in the violation of constitutional nights that poliqy-mahers were deliberately indifferent to the naed ® The
Supreme Court explained that inadequate traning meets the deiberate indierence standard only when the need
Tor more ov dierent ening is obvious and the falure to implement such training i licely to resuk in

steral velatere!

The Court iso affered tio exzmples of what would constitute deliberate indifierence when judeing a department’
labdity in the scope of fadure-tn-wainc First, hen city policy-makers know thet officers are required to arrest
Reding felons and are armed to accomplish that goal, the need to rain offices in the constitutional mations
regarding the use of deadly force to apprehend flaeing felons is obwious; allure ta do so amounts tp deliberate
indifference. Second, deliberate indiference could be based on a pattern of officer misconduct, which should have
been obvious to police officials who fal to provide the necessary remedial training “In general, has to be
demonstrated that raining does not currently meet acceptable standards within the law enforcement training
Communiy—f oenis importank aspects, 6 not satis'actorly documented, is not properly taught or contains
inadequate standards. In an effort to avert second-quessing of municipal training programs, the Coutt took 3
position that training be afforded to officers in order to “respond to usual and recurring sfruatons with which they
must deal”

 

 

 

NEGLIGENT SUPERVISION and DELIBERATE INDIFFERENCE are established and
confirmed. See page #7 of this petition.

 

 

 

 

828 + Se aew-e LTE wil i
<7 @ www.police1.com B= ¢5

In the sharks’ pool that is our civil justice
system, getting bitten by lawsuits seems
inevitable. One study reveals that it’s not
unusual for half or more of the officers in
a given agency to be sued at least once in
a five-year period, with some named in
multiple actions. Of course, their
administrators and their presumably
deep-pocket government entities are
almost always dragged into the feeding
frenzy as defendants as well.

Before they’re targeted — or targeted
again — a growing number of agencies
are cultivating a new breed of in-house
professionals to ease the challenge of
successfully defending — perhaps even
preventing — devastating legal actions.

 

 

< Qa id
827 4S ReaSeagw ww — © LTE wail i
2 @ www.policet.com B= 65

Typical Defense Shortcomings

The International Association of Chiefs of
Police has warned that litigation can be
“extremely expensive and harmful to the
reputation” of agencies and their
employees. It has noted that LEOs and
their agencies “have a duty to remain
current” on legal matters, recommending
that “any pertinent new information
should be disseminated throughout the
ranks so that all officers are operating
with current knowledge.” A well-informed
agency, the IACP has stressed, “is less
likely to take actions that may end up the
subject of litigation.”

Yet many law enforcement entities still
lack a strategy for minimizing the risk of
future lawsuits or for efficiently managing
current claims.

 

 

 

 

ORIGINAL PETITION BY Donavan A. London

v

< Q x* ad
S27 6M aS Sa@au-e OE i)
Vy? & www.policel.com es c¢5

Typically, civil summonses are simply sent
to the government entity's attorney, who
often directs an assistant or an outside
law firm to respond to the litigation. The
targeted agency and other defendants
may not be much involved as the case
progresses, absent specific inquiries and
requests from defense counsel.

If the defense’'s legal team loses or settles
a case, there rarely is any remedial action,
such as disciplinary sanctions against an
errant officer, correction of an agency's
policies or procedures, or revision of a
deficient training curriculum. Government
staff attorneys often lack the time to
oversee such corrective action, and the
billing clock stops for outside counsel
once a case is concluded.

< oOo eo Fe wo

 

 

 

Page 27
 

Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 28 of 40
SECTION XXVI: CORROBORATING DEFINITIONS

 

1155 Meow wae OTE wl)

+ Damages — Places a monetary value on
the harm done, following the principle of
restitutio in integrum, "restoration to the
original condition”.

 

* Negligent Infliction of Emotional
Distress - The idea that one has a legal
duty to use reasonable care to avoid
causing emotional distress to another

 

 

 

individual.
Duty to visitors et
« Attractive nuisance — A landowner may

be liable for injuries to children
trespassing on the land if the injury is
caused by a hazardous object or
condition on the land is likely to attract
children.

The duty to visitors in tort law is
dependent on how the party involved not
owning the land has entered the land.

I > hoi

 

148M = OWS wae UE wi)

 

¢ Fraud — Making of a false
representation by one party with an
intention to induce another party into an
act of commission or omission owing ta
which the later party suffers a damage.
The first Party may or may not be the
benefited by the damage caused to
second party. Also, the first party need
not be in collusion with someone who
actually benefited.

Tortious interference — One person
intentionally damages the plaintiff's
contractual or other business
relationships.

Conspiracy (civil) - An agreement

between two or more parties to deprive
a third party of legal rights or deceive a
third party to obtain an illegal objective.

 

 

 

Restraint of trade — Contractual
obligations not to trade are illegal

N45MB OWS w AS OE wi! i

 

* Defamation - The communication of a
statement that makes a false claim,
expressively stated or implied to be
factual, that may harm the reputation of
an entity.

 

 

 

Invasion of privacy — The unlawful
intrusion into the personal life of
another person without just cause.

.

Breach of confidence — Protects private
information conveyed in confidence;
typically requires that the information be
of a confidential nature, communicated
in confidence, and was disclosed to the
detriment of the claimant.

 

 

+

t

 

Abuse of process — A malicious and
deliberate misuse or perversion of
regularly issued court process not
justified by the underlying legal action.

Malicious prosecution — Similar to
abuse of process, but includes intent,

 

 

 

 

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

 

 

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

 

 

1410 Sows was UE wl
a *«&

See also: Index of tort articles

The following outline is provided as an
overview of and introduction to tort law:

Tort law — defines what a legal injury is
and, therefore, whether a person may be
held liable for an injury they have caused.
Legal injuries are not limited to physical
injuries. They may also include emotional,
economic, or reputational injuries as well
as violations of privacy, property, or
constitutional rights.

- Types of torts

~ Liability, defenses,
remedies

 

 

11:33 SOS wae UE wi!
wy @ en.m.wikipedia.org Cd

Negligent supervision is closely related, as
it occurs where a party fails to reasonably
monitor or control the actions of an
employee. A variation of negligent
retention or supervision is negligent
training, which arises where the
employer's training of the employee fails
to prevent the employee from engaging in
the acts that injure the claimant, or fails to
remediate a pattern of behaviour which
leads to an injury. Suits for negligent
retention often plead negligent supervision
or training as an alternate theory, as the
employer who knows of an employee's
improper conduct should either terminate
that employee, or take steps to penalise
that conduct and/or train the employee
not to engage in that conduct.

< a + wa ®

 

 

 

 

 

t

 

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

 

ORIGINAL PETITION BY Donavan A. London

11:36 MW =o w ao UE wl @

Negligence in employment encompasses
several causes of action in tort law that
arise where an employer is held liable for
the tortious acts of an employee because
that employer was negligent in providing
the employee with the ability to engage in
a particular act. Four basic causes of
action may arise from such a scenario:
negligent hiring, negligent retention,
negligent supervision and negligent
training.!"Il2] While negligence in
employment may overlap with negligent
entrustment and vicarious liability, the
concepts are distinct grounds of liability.

 

- Negligence

 
  

 
 

© Please, don't ignore this message:
Wikipedia still needs your $2.75 to keep
thriving.

     

| Donate now |

  

f

 

This definition supports the nature and
premise of my claim. See all pages within

 

this petition.

 

 

Page 28
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 29 of 40
SECTION XXVII: CORROBORATING DEFINITIONS CONT’D

 

2:35 ~-BSS8aGan e UTE il

GS qualified immunity lost in co:

(@

What happens without qualified immunity? A

If qualified immunity doesn't apply, while
the government employee or official
technically is responsible for money
damages, the government entity virtually
always pays. So qualified immunity
protects states and local governments from
having to pay money damages for actions
not yet deemed unconstitutional by a

court. Jun 17, 2020

BE) wew.nest.org » blog » 2020/06/17
What Would Eliminating Qualified
Immunity Mean for States and ...

More results

What is qualified immunity mean? v

* 6 A Af

Discover Snapshot Search Collections More

 

 

|

 

 

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

 

 

4) malfeasance

/mal'fézans/
noun LAW
wrongdoing, especially by a public official.

Definitions from Oxford Languages Feedback

v Translations and more definitions

* %& Q@ A -

Discover Snapshot Search Collections More

757 G@= ¢@ UE wi!
Google eo
Q. define malfeasance &
ALL NEWs SHOPPING IMAGES VIDE
Dictionary <
Search for a word Q

1155Mas Ws waco

original condition”.

* Negligent Infliction of Emotional
Distress - The idea that one has a legal
duty to use reasonable care to avoid
causing emotional distress to another
individual.

Duty to visitors

- Attractive nuisance — A landowner may
be liable for injuries to children
trespassing on the land if the injury is
caused by a hazardous object or
condition on the land is likely to attract
children.

The duty to visitors in tort law is
dependent on how the party involved not
owning the land has entered the land.

 

 

 

»

 

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

 

 

 

7:56 = @ UE wi! @
= WIKIPEDIA Q
Abuse of power
Mp uo *& &

For other uses, see Abuse of Power.

Abuse of power or abuse of authority, in
the form of "malfeasance in office" or
“official misconduct", is the commission of
an unlawful act, done in an official
capacity, which affects the performance of
official duties. Malfeasance in office is
often a just cause for removal of an
elected official by statute or recall

election. Officials who utilize abuse of
power are often those who exploit the
ability to use corruption in their

advantage. !7JI21[2]

333M ae HeMWGasc eg OE wl)
GS define unconstitutional Uy
What is meant by unconstitutional? “A

not according or consistent with the
constitution of a body politic (such as a
nation) an unconstitutional infringement on
rights.

>
(yw) www.merriam-webster.com > uncon..

Unconstitutional | Definition of
Unconstitutional by Merriam ...

More results

What is another word for unconstitutional? A

In this page you can discover 10 synonyms,
antonyms, idiomatic expressions, and
related words for unconstitutional, like:
lawless, constitutional, illegal, inadmissible,
unconstitutionally, indefensible,

i Oa se

Discover Snapshot Search Collections More

 

 

 

 

 

 

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

 

 

ORIGINAL PETITION BY Donavan A. London

t

 

 

This definition supports the nature and
premise of my claim. See all pages within

ar |

* Damages — Places a monetary value on
the harm done, following the principle of
restitutio in integrum, "restoration to the

 

This definition supports the nature and
premise of my claim. See all pages within
this petition.

 

 

 

 

255M =FkW was gf

Linked

OE i!

Q. Judith Bloss

 

Judith Bloss
Paralegal at Metro
Metro

Houston, Texas

Join to Connect

 

 

Experience
FA Paralegal
A

 

 

 

this petition.

This confirms that Metro’s legal department
was notified about my request for a letter to
clear my name before I considered filling this
petition. See Jacqueline Hojem’s email

esponse ge #7 of this petition

 

 

 

Page 29

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 30 of 40
SECTION XXVIII: CORROBORATING DOCUMENTS CONT’D

 

 

 

105 eo8 pe M2 Gd «+ TE wll 246 @e@RBSSE«M veal w This confirms Jim Hollis’ prior
- knowledge of what his duty is as a
ogl www.txdot.gov = :
Go gle © Ww a ” = 3 Crash Data Analyst. He failed to
maintenance for TxDOT's system and capital perform this phase of his duty “under
Q. houston metro bus accident & assets to protect our investments. the scope of his employment” when he
~ Saindeiionesd penaseve epeincs approved the 3-18-2019 crash report
ALL NEWS IMAGES VIDEOS MAPS infrastructure to achieve a state of good without Cross referencing the photo
repair and avoid asset deterioration. evidence with Metro Officer Patrick
Bus Accident Statistics + Procure, secure, and maintain equipment, Bowens’ falsified illustration on crash
technology, and buildings to achieve a report# 16959204. All 3000 of the
The Greater Houston metro area is state of good repair and prolong life cycle

Metro bus crash reports are

home to dozens of bus routes, all and utilization. questionable due to the falsified

managed by the Metropolitan Transit

 

 

 

 

Authority of Harris County (METRO) Promote Safety - Champion a culture of safety. illustration on crash report# 16959204. .
... In 2016, throughout the state of * Reduce crashes and fatalities by See page #12 of this petition.
Texas, there were almost 3000 bus continuously improving guidelines and
crashes, 18 of which were fatal for at innovations along with increased targeted
least one passenger. Jun 6, 2018 awareness and education.
« Reduce employee incidents.

 

 

 

=) longorialaw.com > houston-bus-acci...
Houston Bus Accident Guide | Texas
Personal Injury Attorney

Value our Employees — Respect and care for the
well-being and development of our employees.

 

 

A

« Emphasize internal communications.

 

@ About Featured Snippets  _ Feedback * Support and facilitate the development of 130@ re UTE wall
3K 4 Q ol ooo a successful and skilled workforce
Dt « as Collects More through recruitment, training and

 

 

 

G falsify documents case texa: 4

 

} < > art o 2

 

 

 

 

 

 

 

 

? ; . What is falsification of records? A
These 3000 accidents need to be investigated by the ap ie et eaten rnc
FBI and confirms Metro Officer Patrick Bowens’ prior 348M ESS TE all i
knowledge of what his duty is as an accident Falsifying documents is a type of white-
investigator. He could have used any one of these crash collar crime that involves changing or
reports as reference if ACCURATE to ensure he was modifying a document for the purpose of

. cg Ne ae a Icy a) ’ “« 7 deceiving someone. Intentional falsification

; t
entering data accurately. He failed to perform that duty To prove gross negligence, “a plaintiff of poonde moludesineking a telee
when he decided not to verify the 3-18-2019 accident must demonstrate, by clear and statement In any record that is kept.
photo evidence before he falsified his illustration on convincing evidence that: (1) when Aug 3, 2018
crash report# 16959204. See page #7 of this petition. viewed objectively from the
defendant's standpoint at the time of GB wwwarensteiniaw.com » 2018/08
t the event, the act or omission involved \s falsifying a record a white-collar
1:37 @ Boo G vo a .. an extreme degree of risk, considering crime? | Arenstein & Gallagher

   

the probability and magnitude of the

potential harm to others, and (2) the idsie heauke

Calf or Text

Be Email Us 713-874-91 defendant had actual, subjective
awareness of the risk involved, but
subsequent lawsuit. nevertheless proceeded with What is an example of falsification? v

conscious indifference to the rights,
As part of a police

ffi bax . ‘ . safety, or welfare of others.” U-Haul How is falsification committed? v
SO te eee Int'l, Inc. v. Waldrip, 380 SW.3d 118,
accident, he or she may issue one or 137 (Tex. 2012). * xs Q al a

more traffic citations. Discover Snapshot Search Collections More

 

 

 

 

 

A traffic citation is a notice issued by . ae
a law enforcement officer that
accuses a driver of violating a traffic

 

 

; te This proves the negligence of Metro Officer Patrick
law such as exceeding the speed limit Bowens who knowingly and willingly avoided his

or making an unlawful turn. It may traffic law duty of writing me a citation with the intent
indicate that a penalty such asa fine [7] to falsify crash report# 16959204, He violated my

or deduction of points has been or will constitutional right to “Due Process of Law”, and my
be assessed against the driver. constitutional right to contest the “Failure to yield
the right of way” citation. See page #7 of this petition.

 

 

 

 

 

 

 

 

ORIGINAL PETITION BY Donavan A. London Page 30
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 31 of 40
SECTION XXIX: CORROBORATING DOCUMENTS

 

These corroborating
documents confirm my
claim of NEGLIGENT
SUPERVISION and
NEGLIGENT
TRAINING because I
contacted METRO’s top
brass about a letter to
clear my name before
filing a lawsuit crossed
my mind. If METRO
had any of the adjacent
procedures in place,
they did not administer
it in this matter. See
page #7 of this petition.

 

 

 

 

 

 
  
   

  
 

procedures in place.

 

 

753080 @ w- @
In event of a lawsuit, the specialist works
closely with defense counsel. He recovers
pertinent training records of officers who
are sued, and copies applicable lesson
plans used by pre-service and in-service
instructors. He can identify actions taken
— or not taken — by officers and evaluate
whether they conformed to the agency's
rules, practices, national
standards/guidelines, and training.

LTE al) i

If a plaintiff challenges the adequacy of
training or procedures, the CLS assists
defense counsel in identifying one or
more outside experts to defend the
department's training and regulations.

After a lawsuit ends, the litigation
specialist interviews defense counsel and
sends a summary of the proceedings to
the agency chief, the training director, and
the commander of the unit that drafts
policy and procedure directives. In this
summary, it’s important that the CLS

 

 

Based upon the negligent
and unconstitutional acts of
Officer Bowens and the
direct and corroborating
evidence in this petition, it is
obvious that we do not have
these types of polices or

scope of his employment.”

 

Metro Police Chief,
Vera Bumpers

 

 

 

 

 

 

75306 Gaea Ww - ¢

After a lawsuit ends, the litigation
specialist interviews defense counsel and
sends a summary of the proceedings to
the agency chief, the training director, and
the commander of the unit that drafts
policy and procedure directives. In this
summary, it’s important that the CLS
document what the agency did right as
well as what might have been done
wrong.

The agency, of course, needs to promptly
modify any inadequacies identified.
Otherwise, future plaintiffs may be able to
charge that management was on notice
but was “deliberately indifferent” to
problems, thereby increasing its legal
vulnerability. (Some administrators
believe that such changes, especially if
made during litigation, may be used
against them by opposing counsel. But in
truth, corrective action taken after an
incident is not admissible into evidence.)

 

UE wal)

 

Lelie
-

 

CTE wl)

8:27 W\M@SSaaure
staff attorneys often lack the time to
oversee such corrective action, and the
billing clock stops for outside counsel

once a case is concluded.

Even within major city or county police
agencies that have an established legal
research unit in place, shortcomings often
exist. Management may designate one or
more officers to liaison among
defendants, defense counsel, internal
affairs, training, and the chief's office. But
often these officers are not properly
trained in how to coordinate the myriad
of tasks involved — and the outcome of
litigation is jeopardized.

Key Players, Proactively and Reactively
An in-house litigation specialist who is
properly trained and certified can bring
multiple strengths to bear in volatile
circumstances that could easily turn
disastrous if mismanaged.

 

 

 

 
 

v

 
       
   
 
 
  

 

| agree with you. However,
we did not train Officer
Bowens to break the law
or violate the constitution
to do his job “under the

 

 
 
 

  

 

 

827 6HEGaawr-e TE sal!

 

 

@ www.policet.com FE (45

Typically, civil summonses are simply sent
to the government entity's attorney, who
often directs an assistant or an outside
law firm to respond to the litigation. The
targeted agency and other defendants
may not be much involved as the case
progresses, absent specific inquiries and
requests from defense counsel.

If the defense's legal team loses or settles
a case, there rarely is any remedial action,
such as disciplinary sanctions against an
errant officer, correction of an agency's
policies or procedures, or revision of a
deficient training curriculum. Government
staff attorneys often lack the time to
oversee such corrective action, and the
billing clock stops for outside counsel

once a case is concluded.

< a ¢ wa 2B

 

 

827 (1M EBaawre (TE wal) i

& wwwpolicel.com GF (5

Typical Defense Shortcomings

The International Association of Chiefs of
Police has warned that litigation can be
“extremely expensive and harmful to the
reputation” of agencies and their
employees. It has noted that LEOs and
their agencies “have a duty to remain
current” on legal matters, recommending
that “any pertinent new information
should be disseminated throughout the
ranks so that all officers are operating
with current knowledge.” A well-informed
agency, the IACP has stressed, “is less
likely to take actions that may end up the
subject of litigation.”

Yet many law enforcement entities still
lack a strategy for minimizing the risk of
future lawsuits or for efficiently managing

current claims.
®

< Q =

 

7

 

*

 

 

 

 

Metro General Council/Exec.
Director Cyndonii Fairfax

 

 

ORIGINAL PETITION BY Donavan A. London

 

COLLUSION/CONSPIRACY, NEGLIGENT
TRAINING, NEGLIGENT SUPERVISION,
AND DELIBERATE INDIFFERENCE are
established and confirmed. See page #26 of this
petition. These are not actual quotes of Vera
Bumpers or Cyndonii Fairfax. However, their
version of the truth should not be that different
after they review this petition in real time.

 

 

 

 

Page 31

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 32 of 40
SECTION XXX: CORROBORATING DEFINITIONS CONT’D

 

 

424@@WMr e LTE wal)
Duty:

 

A duty is simply a legal obligation.
In order to be sued for Los
Negligence, the Defendant must
have owed a duty to the Plaintiff.

DUTY: Metro Officer Patrick Bowens owed me his duty to perform a professional and accurate
accident investigation. However, he falsified his “point of impact illustration” on

16959204. Then he entered the code for “non-deployment of airbags”, but he failed to record it as
a vehicle defect under contributing factors. See pages #9 and 10 of this petition.

 

 

Breach:
A breach is a violation of a law or

 

duty. The Defendant must breach
his duty in order to be liable for
negligence.

BREACH: Metro Officer Patrick Bowens breached his duty by violating my constitutional right
to contest his “failure to yield the right of way” citation in court. He did not issue me a ticket on

purpose to prevent me from going to court. In addition, he violated Texas Penal Code (37.10)
—Tampering with a government document-Section (a): {1}, {2}, and {5}. He also
violated and 25 CFR (11.440- Tampering with or fabricating physical evidence:
{b} ). See pages #9 and 10 of this petition.

 

Cause:

 

The breach of duty must have
caused harm to the Plaintiff. I"

 

Harm:

CAUSE: Metro Officer Patrick Bowens’ breach of duty caused me to get suspended for one
week. In addition, “my right to work” and “my right to life” were violated. My driver record has a
falsified crash report. See pages #9 and 10 of this petition.

 

The Plaintiff must suffer harm in

 

order to sue for negligence. If he
suffers no harm, he cannot sue. ‘

 

 

 

HARM: Metro Officer Patrick Bowens and TXDOT’s Jim Hollis collaborated, conspired, and
colluded to create falsified crash report# 16959204, The illegal act implemented me as negligent
contributor in a 3-19-2019 accident that led to civil claim# 2019-47796. The thought of being
framed for an accident with falsified documents caused my suspension, violation of constitutional
rights and civil liberties, extreme emotional stress, defamation and grave mental anguish. See
pages #9, 10, and 12 of this petition.

 

 

He should have spoken to you if he
was not sure about violating the bus
driver’s constitutional rights and civil
liberties. In order to resolve this
matter and prevent our officers from

performing these types of acts in the
future, a change is needed to our
training process.

 

 

 

Metro Police Chief,
Vera Bumpers

 

 

 

 

ORIGINAL PETITION BY Donavan A. London

 

   
 
 
 
 
  

 
    
 
 
 
 
   

| agree with you again. We can start by having our officers take their
own accident scene photos and attach it to the crash report. This
will ensure that their photo evidence will be consistent with their
crash report illustration. Furthermore, it will also serve as a point of
reference for TXDOT to verify the report before they approve it. In
addition, we need to verify all crash reports to ensure no
constitutional rights and civil liberties are violated or laws are
broken before those reports are forwarded to TXDOT for approval.

 

 

 

Metro General Council/Exec.
Director Cyndonii Fairfax

 

 

 

Page 32

 

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 33 of 40
SECTION XXXI: CORROBORATING DEFINITIONS CONT’D

 

424Q@WM= 9

 

LTE wail a
Duty:

A duty is simply a legal obligation.

In order to be sued for

Negligence, the Defendant must

have owed a duty to the Plaintiff.

Breach:

A breach is a violation of a law or
duty. The Defendant must breach
his duty in order to be liable for
negligence.

Cause:
The breach of duty must have
caused harm to the Plaintiff.

Harm:

The Plaintiff must suffer harm in

order to sue for negligence. If he
suffers no harm, he cannot sue.

 

 

 

A

DUTY: TXDOT’s Jim Hollis owed me his duty to approve an accurate crash report#
16959204. He did not advise Metro Officer Patrick Bowens about recording the “non-deployment
of airbags” as a vehicle defect under contributing factors. See pages #9 and 10 of this petition.

 

 

BREACH: TXDOT’s Jim Hollis breached his duty by violating my constitutional right to contest
his “failure to yield the right of way” citation in court. He did not issue me a ticket on purpose to
prevent me from going to court. In addition, he violated Texas Penal Code (37.10) —
Tampering with a government document-Section (a): {1}, {2}, and {5}. He also
violated and 25 CFR (11.440- Tampering with or fabricating physical evidence:
{b} ). See pages #9 and 10 of this petition.

 

 

CAUSE: TXDOT’s Jim Hollis’ breach of duty caused me to get suspended for one week. In
addition, “my right to work” and “my right to life” were violated. My driver record has a falsified
crash report. This act can prevent me from obtaining a higher paying position or job. See pages
#9 and 10 of this petition.

 

 

 

HARM: TXDOT’s Jim Hollis collaborated, conspired, and colluded with Metro Officer Patrick
Bowens to create falsified crash report# 16959204. The illegal act implemented me as negligent
in a 3-19-2019 accident that led to civil claim# 2019-47796. The thought of being framed for an
accident with falsified documents caused extreme emotional stress, defamation and grave mental
anguish. See pages #9, 10, and 12 of this petition.

 

 
 

 
 

  

He could have told
Officer Bowens to
amend his report
or called their

General Counsel.

  

{22}.

He approved of the falsified crash
report because that is his duty under
Subchapter (D): Written Accident
Report. Section 550- 0601 and
Section 550-063 — Report on
Appropriate Form. We are liable
for negligence because the report is
fabricated. Therefore, the report is
invalid and “he breached his duty”
under the scope of his employment.
See pages# {9-11}, {12-18}, and

  

 

  
 

 
   
 

 

SUBCHAPTER D. WRITTEN ACCIDENT
REPORT

  
   

 

 

 
 
    
 

 

 

 
 

 

 
   
   
 

Sec. 550.0601. DEFINITION. In

this subchapter,]| "department" |means
the Texas Department of
Transportation.
Added by Acts 2007, 80th Leg., R.S.,
Ch. 1407 (S.B. 766), Sec. 2, eff.
September 1, 2007.

Sec. 550.063. REPORT ON

 
 

PROPRIATE FORM The form of all
written accident reports must be
approved by the department and the
Department of Public Safety. A
person who is required to file a
written accident report shall report
on the appropriate form and shall
disclose all information required by
the form unless the information is

 

 

 

 

evidence.

 

Jeff Graham is TXDOT’s General Counsel and
Division Director. This is not an actual statement
from Jeff Graham. It is a fact-based theory
supported by the direct and corroborating

not available.

 

 

 

 

 

 

ORIGINAL PETITION BY Donavan A. London

Page 33

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 34 of 40
SECTION XXXII: CORROBORATING FAX CONT’D

After additional research and the TXDOT approval letter from First
Transit lawyer, I realized that TXDOT’s Jim Hollis and Metro
Officer Patrick Bowens colluded/conspired to falsify the crash
report not the DMV.

ORIGINAL PETITION BY Donavan A. London

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 35 of 40
SECTION XXXII: CORROBORATING FAX CONT’D

ORIGINAL PETITION BY Donavan A. London

After additional
research and the
TXDOT approval
letter from First
Transit lawyer, I
realized that
TXDOT’s Jim
Hollis and Metro
Officer Patrick
Bowens
colluded/conspired
to falsify the crash
report not the
DMV.

 
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 36 of 40
SECTION XXXIV: CORROBORATING FAX CONT’D

The people on this page
cannot LIE about me
contacting them to clear my
name before I considered
filing a lawsuit.

ORIGINAL PETITION BY Donavan A. London

 
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 37 of 40
SECTION XXXV: CONCLUSION

I was betrayed. It is extremely stressful and disheartening to be lied on by my contract employer
(Metro via First Transit). 1 also feel a depressing level of fear because this matter has created an
hazardous and unsafe work environment. I say this because the bus is my office and my bus routes on
the streets of Houston is that work environment. This can happen to other drivers or me routinely if
nothing is done to prevent it. I would be a damn fool to let them trash my civil liberties and my
constitutional rights. If the humans involved with this case truly had my best interest at heart, they
would have allowed the “Due Process of Law” in the court system to decide if I was guilty or innocent
of “Failure to Yield the Right of Way.” This litigation matter could have been avoided because I
reached out to the top brass of METRO, the Mayor, the DMV, TXDOT, and other government entities
prior to creating and filing this petition. I requested a letter of exoneration and the removal of the
falsified CRASH REPORT# 16959204 from my driving record, but they did not comply or agree to my
request. Instead, I was given the run-around when METRO’s Jacqueline Hojem knowingly and willingly
told me by email to get the exoneration letter from the prosecuting jurisdiction. She, Metro Officer
Patrick Bowens, and METRO’s top brass knew I never went to court for “Failure to Yield the Right of

Way.”

TXDOT’s Jim Hollis knowingly and willingly approved and confirmed with the false and
fabricated information within CRASH REPORT# 16959204 under the scope of his employment. The
copy of his letter on page# 13 of this petition corroborates this statement. The preponderance of
evidence weigh /00% in my favor and my original petition is extremely comprehensible, accurate, and
free of any doubt. Furthermore, the elements and facts in this original petition are true to the best of my
applied knowledge. Therefore, I, the Plaintiff, Donavan A. London has proved beyond all reasonable
doubt that my claim of “PREMEDITATED COLLUSION” and in pursuant of DELIBERATE

INDIFFERENCE under 42 U.S.C. Code -1983 be granted with extreme prejudice.

ORIGINAL PETITION BY Donavan A. London Page 37
Case 4:21-cv-00815 Document1 Filed on 03/11/21 in TXSD Page 38 of 40
SECTION XXXVI: CONCLUSION CONT’D

The Defendants/Tortfeasors/ Conspirators are in government positions that require CERTIFIED
TRAINING to obtain the knowledge to perform their duties under the scope of their employment.
Therefore, Metro Officer Patrick Bowens and TXDOT’s Jim Hollis knew the illustration incorporated in
CRASH REPORT# 16959204 was not the same as the direct evidence in the form of the accident scene
photo taken on 3-18-2019. He used his accident investigation skills to alter his illustration under the
scope of his employment with the intent to deceive, confuse, convince, and persuade others into
believing that I was negligent for the accident that occurred on 3-18-2019. He knowingly and willingly
violated Texas Penal Code (37.10) -Tampering With A Government Document; Section (a): {1}, {2},
and {5} when he created the fabricated illustration that he incorporated in CRASH REPORT# 16959204
and Jim Hollis approved it “under the scope of their employment.” He also knowingly and willingly
violated (25 CFR, 11.440. The law is defined as: Tampering With Or Fabricating Physical Evidence,
Section (B); {Makes, presents or uses any record document or thing knowing it to be false and with

the purpose to mislead a public servant- (615" CIVIL COURT JUDGE EREDERICKA PHILLIPS

and JURORS) who is or may be engaged in such proceeding or investigation}. Jim Hollis approved it

 

“under the scope of his cmp loy ment.” INTENT: Metro Officer Patrick Bowens’ and TXDOT’s Jim Hollis’ knew they were

wrong for creating and approving the falsified crash report# 16959204 with intent to

426s ae implement me as a negligent contributing factor to the accident that took place on 3-18-
* Mental iliness or disease 2019. A civil claim filed and the falsified crash report was used as evidence.

* Intoxication
* Provocation

 

 

 

INTENT

A person acts intentionally if he purposely does

something he knows to be wrong. NEGLIGENT: Metro Officer Patrick Bowens’ and TXDOT’s Jim Hollis’ knew they
were wrong for creating and approving the falsified crash report# 16959204 with intent

NEGLIGENCE to implement me as a negligent contributing factor to the accident that took place on 3-

Negligence on the other hand occurs when a
person unintentionally commits a wrongful deed.

 

18-2019. In the process, they may not have known that they violated my constitutional
rights and civil liberties. {A} Both men should have known that I have constitutional
In this regard, the reasonable man test is used rights and civil liberties just as they do. {B} Both men should have consulted and
which involves the answering of two questions: . . .

collaborated with their General Council Departments.

v

 

@. Would the reasonable man have foreseen

 

his conduct causing damage?
b. If so, could any steps have been taken to

 

avoid the damage?

A person is negligent if the answer to both CAUSATION: Metro Officer Patrick Bowens’ and TXDOT’s Jim Hollis’ knew they
questions is yes. were wrong for creating and approving the falsified crash report# 16959204 with intent to
implement me as a negligent contributing factor to the accident that took place on 3-18-

2019. Their acts violated my constitutional rights, civil liberties, and caused me to be
caueil natant ee oe vemaee a suspended. Their acts also caused defamation to me as bus operator, violated my “right to
other words, did the conduct cause the damage? work” and “Tight to life.”

 

Vv

CAUSATION

 

 

 

 

 

 

rs
OR

IGINAL PETITION BY Donavan A. London Page 38
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 39 of 40
SECTION XXXVI: DAMAGES

All of the damages are set forth in the corresponding sections of this petition. The only way to
resolve this legal matter is to use the hy of “truth” as an, ax of “justice” to chop down the evil
“Tree with the poisonous fruit.” At the same time, the gavel of truth will place the COD of
“righteousness” on the “Unclean Hands” of Metro Officer Patrick Bowens and TXDOT?’s Jim Hollis
for colluding/conspiring to create and approve falsified crash report# 16959204. I, Donavan A. London
hereby demand for Respondeat Superior- (Houston Metropolitan Transit Authority- Metro Officer
Patrick Bowens) and Respondeat Superior- (Texas Department of Transportation- TXDOT’s Jim
Hollis) to pay $5,000,000 each in the form of a cashier check. The settlement demand is for the
OUTRAGEOUSLY NEGLIGENT and UNCONSTITUTIONAL acts performed by both men with the
intent to defame me as a bus operator, implement me as a negli gent contributing factor in an accident
“under the scope of their employment.” The crash report yielded a civil claim that was settled bya
Mediator. They intentionally broke those laws to implicate me as a negligent contributing factor in a
fraudulent insurance claim. The fabricated crash report that was created and approved by their “Unclean
Hands” was used as evidence in civil claim# 2019-47796, They were not forced to violate my
“constitutional rights”, “civil liberties” and break the Texas Laws concerning “falsifying documents.” |
have clarified all direct, relevant and corroborating evidence comprehensively within this petition to the

best of my applied knowledge.

ORIGINAL PETITION BY Donavan A. London Page 39
Case 4:21-cv-00815 Document 1 Filed on 03/11/21 in TXSD Page 40 of 40
SECTION XXXVIII: PRAYER

FROM THE BOOK OF PSALMS (26)
(4) Ido not sit with the deceitful, nor do I associate with hypocrites.

(5) L abhor the assembly of evildoers and refuse to sit with the wicked.

 

 

Police officers take a sworn oath to uphold the constitution. They cannot be UN-SWORN to break laws, violate the
constitution or civil liberties, and be sworn in again. I feel betrayed because my own employer Metro via contract
with First Transit threw me under my bus with no hesitation or remorse. Then his superiors did not do anything
when I begged and pleaded for their help. Now I feel like a BULLS-EYE is on my back because all a driver has to
do is run into my bus and the Metro police will falsify documents to make me at-fault for the accident even when I
am in the right. The acts by Metro Officer Patrick Bowens and TXDOT’s Jim Hollis caused their employers and me
to be sued. If that Mustang would have exploded on contact and the occupants would have

died, I would have been framed for vehicular homicide or vehicular manslaughter.

 

 

 

hy

ORIGINAL PETITION BY Donavan A. London Page 40

 
